Exhibit 10.1

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

IN THE AMOUNT OF

FIVE MILLION AND NO/100 UNITED STATES DOLLARS (US$5,000,000.00)

BY AND AMONG

COMPREHENSIVE CARE CORPORATION,

as Borrower,

COMPREHENSIVE BEHAVIORAL CARE, INC.,

CORE CORPORATE CONSULTING GROUP, INC.,

COMPREHENSIVE CARE BENEFITS, INC.,

COMPREHENSIVE CARE INTEGRATION, INC.,

COMPREHENSIVE BEHAVIORAL CARE OF CONNECTICUT, INC.,

HEALTHCARE MANAGEMENT SERVICES, INC.,

COMPCARE OF PENNSYLVANIA, INC.,

COMPCARE IPA, INC.,

COMPCARE PHARMACY SOLUTIONS, INC.,

COMPCARE WEST, INC.,

BEHAVIORAL HEALTHCARE MANAGEMENT, INC.,

COMPCARE OF SOUTH CAROLINA, INC.,

COMPCARE OF UTAH, INC.,

COMPREHENSIVE DISEASE MANAGEMENT, INC.,

COMPREHENSIVE INNOVATIONS INSTITUTE,

as Joint and Several Guarantors,

AND

TCA GLOBAL CREDIT MASTER FUND, LP,

as Lender

March 31, 2013



--------------------------------------------------------------------------------

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

This SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement”), dated as of
March 31, 2013, is executed by and among (i) COMPREHENSIVE CARE CORPORATION, a
corporation incorporated under the laws of the State of Delaware, as borrower
(the “Borrower”), (ii) COMPREHENSIVE BEHAVIORAL CARE, INC., a corporation
incorporated under the laws of the State of Nevada, CORE CORPORATE CONSULTING
GROUP, INC., a corporation incorporated under the laws of the State of Delaware,
COMPREHENSIVE CARE BENEFITS, INC., a corporation incorporated under the laws of
the State of Nevada, COMPREHENSIVE CARE INTEGRATION, INC., a corporation
incorporated under the laws of the State of Delaware, COMPREHENSIVE BEHAVIORAL
CARE OF CONNECTICUT, INC., a corporation incorporated under the laws of the
State of Florida, HEALTHCARE MANAGEMENT SERVICES, INC., a corporation
incorporated under the laws of the State of Michigan, COMPCARE OF PENNSYLVANIA,
INC., a corporation incorporated under the laws of the State of Nevada, COMPCARE
IPA, INC., a corporation incorporated under the laws of the State of New York,
COMPCARE PHARMACY SOLUTIONS, INC., a corporation incorporated under the laws of
the State of Nevada, COMPCARE WEST, INC., a corporation incorporated under the
laws of the State of Nevada, BEHAVIORAL HEALTHCARE MANAGEMENT, INC., a
corporation incorporated under the laws of the State of Michigan, COMPCARE OF
SOUTH CAROLINA, INC., a corporation incorporated under the laws of the State of
South Carolina, COMPCARE OF UTAH, INC., a corporation incorporated under the
laws of the State of Utah, COMPREHENSIVE DISEASE MANAGEMENT, INC., a corporation
incorporated under the laws of the State of Ohio, and COMPREHENSIVE INNOVATIONS
INSTITUTE, a corporation incorporated under the laws of the State of Texas, as
joint and several guarantors (together, jointly and severally, the “Guarantors”
and together with the Borrower, the “Credit Parties”), and (iii) TCA GLOBAL
CREDIT MASTER FUND, LP, a limited partnership organized and existing under the
laws of the Cayman Islands, as lender (the “Lender”).

WHEREAS, Borrower has requested that Lender extend a senior secured revolving
credit facility to Borrower of up to Five Million and No/100 United States
Dollars (US$5,000,000.00) for working capital financing for Borrower and for any
other purposes permitted hereunder; and for these purposes, Lender is willing to
make certain loans and extensions of credit to Borrower of up to such amount and
upon the terms and conditions set forth herein; and

WHEREAS, as a material inducement for Lender to make loans and extensions of
credit to Borrower pursuant to the terms and conditions set forth herein,
(i) the Guarantors have, inter alia, agreed to execute Guarantee Agreements in
favor of Lender, whereby each Guarantor shall guarantee any and all of the
Borrower’s Obligations owed under this Agreement and under any other Loan
Document and (ii) the Credit Parties have, inter alia, agreed to execute
Security Agreements in favor of Lender, whereby each Credit Party shall grant to
the Lender a first priority security interest in and lien upon all of its
existing and after-acquired tangible and intangible assets, as security for the
payment and performance of any and all Obligations owed under this Agreement and
under any other Loan Document.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. DEFINITIONS.

1.1 Defined Terms. For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.

(a) “Account” shall mean, individually, and “Accounts” shall mean, collectively,
any and all accounts (as such term is defined in the UCC) of any Credit Party.

(b) “Affiliate” (a) of Lender shall mean: (i) any entity which, directly or
indirectly, controls or is controlled by or is under common control with Lender;
and (ii) any entity administered or managed by Lender, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans; and (b) of any Credit Party shall
mean any entity which, directly or indirectly, controls or is controlled by or
is under common control with such Credit Party. With respect to an Affiliate of
Lender or a Credit Party, an entity shall be deemed to be “controlled by”
another entity if such other entity possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of such entity,
whether by contract, ownership of voting securities, membership interests or
otherwise.

(c) “Agreement” shall mean this Senior Secured Revolving Credit Facility
Agreement by and among the Borrower, the Guarantors and the Lender.

(d) “Asset Monitoring Fee” shall have the meaning given to it in Section 2.2(a)
hereof.

(e) “Borrower” shall have the meaning given to it in the preamble hereof.

(f) “Borrowing Base Amount” shall mean, if the Reserve Amount has not been fully
collected by Lender as of the date the Borrowing Base Amount is calculated, then
an amount, expressed in Dollars, equal to eighty percent (80%) of the amount of
funds then available in the Lock Box Account as of the date the Borrowing Base
Amount is calculated, less the Reserve Amount, less any interest or fees then
due and payable to Lender under this Agreement. If the Reserve Amount has been
fully collected by Lender in the Lock Box Account as of the date the Borrowing
Base Amount is calculated, then an amount, expressed in Dollars, equal to one
hundred percent (100%) of the amount of funds then available in the Lock Box
Account as of the date the Borrowing Base Amount is calculated, less the Reserve
Amount, less any principal, interest or fees then due and payable to Lender
under this Agreement.

(g) “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in the State of New York.

(h) “BSA” shall have the meaning given to it in Section 13.22 hereof.

 

2



--------------------------------------------------------------------------------

(i) “Capital Expenditures” shall mean expenditures (including Capital Lease
obligations which should be capitalized under GAAP) for the acquisition of fixed
assets which are required to be capitalized under GAAP.

(j) “Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such Statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the balance sheets of any Credit
Party prepared in accordance with GAAP.

(k) “Change in Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of any Credit Party,
which results in any change in the identity of the individuals or entities in
Control of any Credit Party as of the Closing Date, or the grant of a security
interest in any ownership interest of any Person, directly or indirectly
Controlling the Credit Parties, which could result in a change in the identity
of the individuals or entities in Control of the Credit Parties as of the
Closing Date.

(l) “Closing Date” shall mean the date upon which the Revolving Loan is
initially funded.

(m) “Collateral” shall mean “Collateral” as defined in the Security Agreements.

(n) “Common Stock” shall mean the common stock of the Borrower, par value $0.01
per share.

(o) “Communication” shall have the meaning given to it in Section 13.17 hereof.

(p) “Confession of Judgment” shall mean the confession of judgment executed by
the Credit Parties in favor of the Lender, the form of which is attached hereto
as Exhibit A.

(q) “Contingent Liability” and “Contingent Liabilities” shall mean,
respectively, each obligation and liability of any Credit Party and all such
obligations and liabilities of such Credit Party incurred pursuant to any
agreement, undertaking or arrangement by which such Credit Party, either:
(i) guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including without limitation, any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (ii) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person;
(iii) undertakes or agrees (whether contingently or otherwise): (A) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor;
(B) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or

 

3



--------------------------------------------------------------------------------

liability of any other Person (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, working capital or other financial condition of any other
Person; or (C) to make payment to any other Person other than for value
received; (iv) agree to lease property or to purchase securities, property or
services from such other Person with the purpose or intent of assuring the owner
of such indebtedness or obligation of the ability of such other Person to make
payment of the indebtedness or obligation; (v) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (vi) undertake or agree otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

(r) “Control” or “Controlling” shall mean the possession of the power to direct,
or cause the direction of, the management and policies of a Person by contract,
voting of securities, or otherwise.

(s) “Credit Party(ies)” shall have the meaning given to it in the preamble
hereof.

(t) “Customer” shall mean any Person who is obligated to any Credit Party for
any Receipts.

(u) “Default Rate” shall mean a per annum rate of interest equal to the highest
rate permitted by applicable law.

(v) “Depreciation” shall mean the total amounts added to depreciation,
amortization, obsolescence, valuation and other proper reserves, as reflected on
the Credit Parties’ financial statements and determined in accordance with GAAP.

(w) “Dollars” or “$” means lawful currency of the United States of America.

(x) “EBIDTA” shall mean, for any period, the sum of the following: (i) Net
Income (excluding extraordinary and unusual items and income or loss
attributable to a minority equity position in any affiliated corporation or
Subsidiary) for such period; plus (ii) interest expense; plus (iii) income and
franchise taxes payable or accrued; plus (iv) Depreciation for such period; plus
(v) all other non-cash charges; plus (vi) management fees; plus (vii) costs,
fees and expenses incurred in connection with, or otherwise associated with, the
closing of the transaction contemplated by this Agreement; minus (viii) that
portion of Net Income arising out of the sale of assets outside of the Ordinary
Course of Business (to the extent not previously excluded under clause (i) of
this definition), in each case to the extent included in determining Net Income
for such period.

(y) “Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including, without
limitation, those pension, profit-sharing and retirement plans of the Credit
Parties described from time to time in the financial statements of the Credit
Parties and any

 

4



--------------------------------------------------------------------------------

pension plan, welfare plan, Defined Benefit Pension Plans (as defined in ERISA)
or any multi-employer plan, maintained or administered by the Credit Parties or
to which the Credit Parties are a party or may have any liability or by which is
the Credit Parties are bound.

(z) “Environmental Laws” shall mean all federal, state, district, local and
foreign laws, rules, regulations, ordinances, and consent decrees relating to
health, safety, hazardous substances, pollution and environmental matters, as
now or at any time hereafter in effect, applicable to the Credit Parties’
business or facilities owned or operated by the Credit Parties, including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes in the environment (including, without
limitation, ambient air, surface water, land surface or subsurface strata) or
otherwise relating to the generation, manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials.

(aa) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(bb) “Event of Default” shall mean any of the events or conditions set forth in
Section 11 hereof.

(cc) “Funded Indebtedness” shall mean, as to any Person, without duplication:
(i) all indebtedness for borrowed money of such Person (including principal,
interest and, if not paid when due, fees and charges), whether or not evidenced
by bonds, debentures, notes or similar instruments; (ii) all obligations to pay
the deferred purchase price of property or services; (iii) all obligations,
contingent or otherwise, with respect to the maximum face amount of all letters
of credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), and all
unpaid drawings in respect of such letters of credit, bankers’ acceptances and
similar obligations; and (iv) all indebtedness secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided, however, if such Person has not assumed or otherwise
become liable in respect of such indebtedness, such indebtedness shall be deemed
to be in an amount equal to the fair market value of the property subject to
such Lien at the time of determination). Notwithstanding the foregoing, Funded
Indebtedness shall not include trade payables and accrued expenses incurred by
such Person in accordance with customary practices and in the Ordinary Course of
Business of such Person.

(dd) “GAAP” shall mean United States generally accepted accounting principles
set forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination; provided, however, that interim financial statements or
reports shall be deemed in compliance with GAAP despite the absence of footnotes
and fiscal year-end adjustments as required by GAAP.

(ee) “Guarantor(s)” shall have the meaning given to it in the preamble hereof.

 

5



--------------------------------------------------------------------------------

(ff) “Guarantee Agreements” shall mean the guarantee agreements executed by each
Guarantor in favor of the Lender, the form of which is attached hereto as
Exhibit B.

(gg) “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substance, materials and wastes, including, without limitation, hydrocarbons
(including naturally occurring or man-made petroleum and hydrocarbons),
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, biological substances, polychlorinated biphenyls, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants
(including, without limitation, materials which include hazardous constituents),
sewage, sludge, industrial slag, solvents and/or any other similar substances,
materials or wastes that are or become regulated under any Environmental Law
(including, without limitation, any that are or become classified as hazardous
or toxic under any Environmental Law).

(hh) “Interest Rate” shall mean a fixed rate of interest equal to Twelve Percent
(12%) per annum, calculated on the actual number of days elapsed over a 360-day
year.

(ii) “ITAI” shall mean the Irrevocable Transfer Agent Instructions to be entered
into by and among the Lender, the Borrower and the Borrower’s transfer agent, in
the form attached hereto as Exhibit C.

(jj) “Lender” shall have the meaning given to it in the preamble hereof.

(kk) “Lender Indemnitee(s)” shall have the meaning given to it in Section 13.19
hereof.

(ll) “Liabilities” shall mean, at all times, (i) the repayment of all sums due
under the Revolving Note (and all extensions, renewals, replacements, future
advances and amendments thereof) and the other Loan Documents; (ii) the
performance and observance of all terms, conditions, covenants, representations
and warranties set forth in the Loan Documents; and (iii) all liabilities of the
Credit Parties that would be shown as such on the consolidated balance sheets of
the Credit Parties prepared in accordance with GAAP.

(mm) “Lien” shall mean, with respect to any Person, any mortgage, pledge,
hypothecation, judgment lien or similar legal process, title retention lien, or
other lien or security interest granted by such Person or arising by judicial
process or otherwise, including, without limitation, the interest of a vendor
under any conditional sale or other title retention agreement and the interest
of a lessor under a lease of any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible, by such Person as
lessee that is, or should be, a Capital Lease on the balance sheet of such
Person prepared in accordance with GAAP.

(nn) “Loan” or “Loans” shall mean the aggregate of all Revolving Loans made by
Lender to Borrower under and pursuant to this Agreement.

(oo) “Loan Documents” shall mean those documents listed in Section 3.1 hereof.

(pp) “Lock Box” shall have the meaning give to it in Section 2.1(e) hereof.

 

6



--------------------------------------------------------------------------------

(qq) “Lock Box Account” shall have the meaning given to it in Section 2.1(e)
hereof.

(rr) “Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, prospects, properties,
financial condition or results of operations of the Credit Parties taken as a
whole, (b) a material impairment of the ability of the Credit Parties to perform
its Obligations under any of the Loan Documents, or (c) a material adverse
effect on (i) any portion of the Collateral, (ii) the legality, validity,
binding effect or enforceability against any Credit Party of any of the Loan
Documents, (iii) the perfection or priority (subject to Permitted Liens) of any
Lien granted to Lender under any Loan Document or (iv) the rights or remedies of
Lender under any Loan Document, or (d) a material adverse effect or impairment
on the Lender’s ability to sell the Facility Fee Shares or other shares of
Borrower’s Common Stock issuable to Lender under any Loan Documents without
limitation or restriction.

(ss) “Material Contract” shall mean any contract or agreement to which any
Credit Party is a party or by which any Credit Party or any of their respective
assets are bound and which: (i) involves aggregate payments of Twenty-Five
Thousand and No/100 United States Dollars ($25,000.00) or more to or from any
Credit Party; (ii) involves delivery, purchase, licensing or provision, by or to
any Credit Party, of any goods, services, assets or other items having a value
(or potential value) over the term of such contract or agreement of Twenty-five
Thousand and No/100 United States Dollars ($25,000.00) or more or is otherwise
material to the conduct of any business of any Credit Party’s as now conducted
and as contemplated to be conducted in the future; (iii) involves a Borrower
Lease; (iv) imposes any guaranty, surety or indemnification obligations on any
Credit Party; or (v) prohibits any Credit Party from engaging in any business or
competing anywhere in the world.

(tt) “Net Income” shall mean, with respect to any period, the amount shown
opposite the caption “Net Income” or a similar caption on the consolidated
financial statements of Borrower, prepared in accordance with GAAP.

(uu) “Notes Payable” shall mean the promissory notes described on Schedule 7.4
hereof.

(vv) “Obligations” shall mean, now existing or in the future: (i) all loans,
principal, advances and other financial accommodations (whether primary,
contingent or otherwise), (ii) all interest accrued thereon (including interest
which would be payable as post-petition in connection with any bankruptcy or
similar proceeding, whether or not permitted as a claim thereunder), (iii) any
fees due to Lender under this Agreement or the other Loan Documents, (iv) any
expenses incurred by Lender under this Agreement or the other Loan Documents,
(v) any and all other liabilities and obligations of each of the Credit Parties
to Lender, and (vi) the performance by the Credit Parties of all covenants,
agreements and obligations of every nature and kind on the part of the Credit
Parties to be performed under this Agreement and any other Loan Documents.

(ww) “OFAC” shall have the meaning given to it in Section 13.22 hereof.

 

7



--------------------------------------------------------------------------------

(xx) “Ordinary Course of Business” means the Ordinary Course of Business
consistent with past custom and practice (including with respect to quantity,
quality and frequency).

(yy) “Organizational Identification Number” means, the organizational
identification number assigned to any Credit Party, respectively, by the
applicable governmental unit or agency of the jurisdiction of organization of
such Credit Party, if any.

(zz) “Payment Date” shall have the meaning given to it in Section 2.1(c) hereof.

(aaa) “Payment Processing Companies” shall have the meaning given to it in
Section 2.1(e).

(bbb) “Permitted Liens” shall mean: (i) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (ii) Liens of carriers, warehousemen,
mechanics and materialmen arising in the Ordinary Course of Business and other
similar Liens imposed by law; (iii) Liens in the form of deposits or pledges
incurred in connection with worker’s compensation, unemployment compensation and
other types of social security (excluding Liens arising under ERISA or in
connection with surety bonds, bids, performance bonds and similar obligations)
for sums not overdue or being contested in good faith by appropriate proceedings
and not involving any advances or borrowed money or the deferred purchase price
of property or services, which do not in the aggregate materially detract from
the value of the property or assets of the Credit Parties taken as a whole or
materially impair the use thereof in the operation of the Credit Parties’
business and, in each case, for which adequate reserves are maintained in
accordance with GAAP and in respect of which no Lien has been filed; (iv) Liens
described in the financial statements referred to in Section 7.10 hereof and the
replacement, extension or renewal of any such Lien upon or in the same property
subject thereto arising out of the extension, renewal or replacement of the
indebtedness secured thereby (without increase in the amount thereof);
(v) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding Fifty Thousand and 00/100 United States Dollars (US$50,000.00) arising
in connection with court proceedings, provided the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are being actively contested in good faith and by appropriate proceedings and to
the extent such judgments or awards do not constitute an Event of Default;
(vi) zoning and similar restrictions on the use of property and easements,
rights of way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary conduct
of the business of the Credit Parties; (vii) Liens arising in connection with
Capital Leases (and attaching only to the property being leased); (viii) Liens
that constitute purchase money security interests on any property securing
indebtedness incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within sixty (60) days of the acquisition thereof and attaches solely
to the property so acquired; (ix) Liens granted to Lender hereunder and under
the Loan Documents; (x) any interest or title of a lessor, sublessor, licensor
or sublicensor under any lease or non-exclusive license permitted by this
Agreement; (xi) Liens arising from precautionary uniform commercial code
financing

 

8



--------------------------------------------------------------------------------

statements filed under any lease permitted by this Agreement; (xii) banker’s
Liens and rights of set-off of financial institutions arising in connection with
items deposited in accounts maintained at such financial institutions and
subsequently unpaid and unpaid fees and expenses that are charged to the Credit
Parties by such financial institutions in the Ordinary Course of Business of the
maintenance and operation of such accounts; and (xiii) any Lien existing on any
property prior to the acquisition thereof by any Credit Party.

(ccc) “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

(ddd) “Person” shall mean any individual, partnership, limited liability
company, limited liability partnership, corporation, trust, joint venture, joint
stock company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.

(eee) “Prepayment Penalty” shall have the meaning given to it in Section 2.1(d)
hereof.

(fff) “Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the OTC
Markets, the so-called OTC Pink Sheets, the NYSE Euronext or the New York Stock
Exchange, whichever is at the time the principal trading exchange or market for
the Common Stock.

(ggg) “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests and specifically including the
real property listed on Schedule 7.17.

(hhh) “Receipts” shall mean all revenues, receipts, receivables, Accounts,
collections or any other funds at any time received or receivable by the Credit
Parties in connection with its business, operations or from any other source.

(iii) “Receipts Collection Fee” shall mean a surcharge of 0.75% of all Receipts
deposited into the Lock Box Account, provided, however, that if the aggregate
amount of the Receipts deposited into the Lock Box Account exceeds the then
applicable Revolving Loan Commitment, the surcharge shall be not assessed on the
Receipts in excess of the Revolving Loan Commitment.

(jjj) “Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over Lender or its
lending office.

(kkk) “Reserve Amount” shall mean an amount, expressed in Dollars, equal to
twenty percent (20%) of the then applicable Revolving Loan Commitment.

 

9



--------------------------------------------------------------------------------

(lll) “Revolving Loan” and “Revolving Loans” shall mean, respectively, each
direct advance, and the aggregate of all such direct advances, made by Lender to
Borrower under and pursuant to Section 2.1 of this Agreement.

(mmm) “Revolving Loan Availability” shall mean at any time the lesser of (a) the
Revolving Loan Commitment or (b) the Borrowing Base Amount.

(nnn) “Revolving Loan Commitment” shall mean, on the Closing Date, One Million
and No/100 United States Dollars (US$1,000,000.00), and in the event Borrower
requests and Lender agrees to increase the Revolving Loan Commitment pursuant to
Section 2.1(b), thereafter, such aggregate additional amount up to Five Million
and No/100 United States Dollars (US$5,000,000.00).

(ooo) “Revolving Loan Maturity Date” shall mean the earlier of (a) six
(6) months following the Closing Date, unless the date shall be extended
pursuant to Section 2.3 hereof or by Lender pursuant to any modification,
extension or renewal note executed by Borrower, consented and agreed to by each
Guarantor, and accepted by Lender in its sole and absolute discretion in
substitution for the Revolving Note, (b) upon sixty (60) days written notice
from Lender (the “Early Termination Notice”), (c) upon prepayment of all of the
outstanding amounts owed pursuant to the Revolving Note by Borrower (subject to
Section 2.1(d)(ii)), or (d) the occurrence of an Event of Default and
acceleration of all of the outstanding Revolving Note pursuant to this
Agreement.

(ppp) “Revolving Note” shall mean that certain revolving convertible promissory
note, or any replacement, substitution or amended and restated form thereof, in
the principal amount of the Revolving Loan Commitment made by Borrower, and
consented and agreed to by each Guarantor, in favor of Lender, the form of which
is attached hereto as Exhibit D.

(qqq) “Rule 144” shall mean Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto).

(rrr) “Sale Reconciliation” shall have the meaning given to it in
Section 2.2(g)(ii) hereof.

(sss) “SEC” shall mean the United States Securities and Exchange Commission.

(ttt) “Securities Act” shall mean the Securities Act of 1933, as amended.

(uuu) “Security Agreement(s)” shall mean the Security Agreements executed by
each of the Credit Parties in favor of Lender, the form of which is attached
hereto as Exhibit E-1 with respect to the Borrower and the form of which is
attached hereto as Exhibit E-2 with respect to each of the Guarantors.

(vvv) “Share Value” shall have the meaning given to it in Section 2.2(g)(ii)
hereof.

 

10



--------------------------------------------------------------------------------

(www) “Subsidiary” and “Subsidiaries” shall mean, respectively, each and all
such corporations, partnerships, limited partnerships, limited liability
companies, limited liability partnerships or other entities of which or in which
a Person owns, directly or indirectly, fifty percent (50%) or more of: (i) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

(xxx) “UCC” shall mean the Uniform Commercial Code in effect in Florida from
time to time.

(yyy) “Validity Guaranties” shall mean the validity guaranties executed by such
officers and directors of Borrower as Lender shall require, in Lender’s sole
discretion, the form of which is attached hereto as Exhibit F.

1.2 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP as used in the preparation of the financial statements
of Borrower on the date of this Agreement. If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished to Lender hereunder or in the calculation of financial
covenants, standards or terms contained in this Agreement, the parties hereto
agree to enter into good faith negotiations to amend such provisions so as
equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of the Credit Parties will be the same
after such changes as they were before such changes; and if the parties fail to
agree on the amendment of such provisions, the Credit Parties will furnish
financial statements in accordance with such changes but shall provide
calculations for all financial covenants, perform all financial covenants and
otherwise observe all financial standards and terms in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes. Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Credit Parties’ accountants.

1.3 Other Terms Defined in UCC. All other words and phrases used herein and not
otherwise specifically defined shall have the respective meanings assigned to
such terms in the UCC, as amended from time to time, to the extent the same are
used or defined therein.

 

11



--------------------------------------------------------------------------------

1.4 Other Definitional Provisions; Construction. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified. Wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation.” An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in accordance with Section 13.3 hereof.
References in this Agreement to any party shall include such party’s successors
and permitted assigns. References to any “Section” shall be a reference to such
Section of this Agreement unless otherwise stated. To the extent any of the
provisions of the other Loan Documents are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall govern.

 

2. REVOLVING LOAN FACILITY.

2.1 Revolving Loan.

(a) Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of Borrower set forth herein and in the other Loan Documents,
Lender agrees to make such Revolving Loans at such times as Borrower may from
time to time request, pursuant to the terms of this Agreement, until, but not
including, the Revolving Loan Maturity Date, and in such amounts as Borrower may
from time to time request up to the Revolving Loan Availability (and subject at
all times to the amounts available to be borrowed in accordance herewith);
provided, however, that the aggregate principal balance of all Revolving Loans
outstanding at any time shall not exceed the Revolving Loan Availability; and
further provided, however, that, notwithstanding anything contained in this
Agreement or any other Loan Documents to the contrary, each Revolving Loan
requested by Borrower under this Agreement shall be subject to Lender’s
approval, which approval may be given or withheld in Lender’s sole and absolute
discretion. Revolving Loans made by Lender may be repaid and, subject to the
terms and conditions hereof, borrowed again up to, but not including, the
Revolving Loan Maturity Date, unless the Revolving Loans are otherwise
terminated or extended as provided in this Agreement. The Revolving Loans shall
be used by Borrower solely for ongoing working capital purposes.

(b) Increase to Revolving Loan Commitment. Borrower may request and the Lender
may, in its sole and absolute discretion (employing substantially the same
analysis and metrics the Lender used when determining to originally extend
credit hereunder), agree that on such later indeterminate dates, Lender further
increases the Revolving Loan Commitment; and Lender, in its sole discretion,
may, but in any event, is not required to, make available such additional
Revolving Loan Commitment increases to Borrower provided the following
conditions have been satisfied, in Lender’s sole and absolute discretion:

(i) no Event of Default shall have occurred or be continuing, or result from the
applicable increase of the Revolving Loan Commitment;

 

12



--------------------------------------------------------------------------------

(ii) Borrower shall have executed and delivered a new or revised Revolving Note;

(iii) after giving effect to such increase, the amount of the aggregate
outstanding principal balance of all Revolving Loans shall not be in excess of
the Revolving Loan Availability;

(iv) Lender shall have reviewed and accepted, in its sole and absolute
discretion, the amount and type of current and historical Receipts of the Credit
Parties, or other Collateral required for the increase; and

(v) Lender shall have received any and all additional documents or agreements
included in Section 3 hereof as it shall require in its sole discretion.

(c) Revolving Loan Interest and Payments. Except as otherwise provided in this
Section, the outstanding principal balance of the Revolving Loans shall be
repaid on or before the Revolving Loan Maturity Date. Principal amounts repaid
on the Revolving Note may be re-borrowed. The principal amount of the Revolving
Loans outstanding from time to time shall bear interest at the Interest Rate.
The Receipts Collection Fee and accrued and unpaid interest on the unpaid
principal balance of all Revolving Loans outstanding from time to time shall be
payable on a weekly basis on the weekly anniversary date of the Closing Date,
commencing on the first such date to occur after the date hereof and on the
Revolving Loan Maturity Date (each a “Payment Date”). Any amount of principal or
interest on the Revolving Loans which is not paid when due, whether at stated
maturity, by acceleration or otherwise, shall at Lender’s option bear interest
payable on demand at the Default Rate.

(d) Revolving Loan Principal Repayments.

(i) Mandatory Principal Prepayments; Overadvances. All Revolving Loans hereunder
shall be repaid by Borrower on or before the Revolving Loan Maturity Date,
unless payable sooner pursuant to the provisions of this Agreement. In the event
the aggregate outstanding principal balance of all Revolving Loans hereunder
exceed the Revolving Loan Availability, Borrower shall, upon notice or demand
from Lender, immediately make such repayments of the Revolving Loans or take
such other actions as shall be necessary to eliminate such excess. Lender shall
apply funds (in excess of any recurring fees owed under Section 2.2, fees owed
to any custodian/back-up servicer, the Receipts Collection Fee, and interest
owed under Sections 2.1(c) and 2.4) received into the Lock Box Account as
payment against the outstanding principal balance of the Revolving Loans on any
Payment Date, or any such amounts may be left in the Lock Box Account as part of
the Reserve Amount, at Lender’s sole discretion.

(e) Collections; Lock Box.

(i) To the extent any Customers make or pay any Receipts to the Credit Parties
by a wire transfer, the Credit Parties shall direct all of such Customers to
make all such wire transfer payments directly to the Lock Box Account. To the
extent any Customers make or pay any Receipts to the Credit Parties by any other
form other than wire transfer (such as through a check), then each Credit Party
shall direct all of its Customers to make all such

 

13



--------------------------------------------------------------------------------

payments and Receipts directly to a post office box designated by, and under the
exclusive control of, Lender (such post office box is referred to herein as the
“Lock Box”). The parties recognize that in many instances, Customers of the
Borrower and its Subsidiaries make payments to the Borrower and its Subsidiaries
through the use of a credit or debit card. In that regard, the Borrower and its
Subsidiaries shall, prior to the Closing Date, modify its agreements with all
credit/debit card payment processing companies with whom it has agreements or
other payment processing relationships (the “Payment Processing Companies”), so
as to authorize, direct and cause: (A) all credit/debit card payments from any
Customers; and (B) any reserves or holdbacks withheld by any of the Payment
Processing Companies, if, as an when distributed or paid to the Borrower and its
Subsidiaries, to be deposited directly into the Lock Box Account, rather than
any other bank accounts of the Credit Parties. It shall be a condition precedent
to the making of any Revolving Loans hereunder that each of the Payment
Processing Companies issue and deliver to Lender an estoppel certificate,
disbursement direction or other similar document confirming and agreeing: (I) to
the foregoing payment directions; (II) that such payment instructions and
directions shall not be changed, amended or terminated, except upon written
notice from Lender; and (III) that copies of all statements, notices and other
communications sent by any Payment Processing Companies to the Credit Parties,
also be delivered to Lender. The Credit Parties hereby agree to undertake any
and all required actions, execute any required documents, instruments or
agreements, or to otherwise do any other thing required or requested by Lender
in order to effectuate the foregoing. Lender shall maintain an account at a
financial institution acceptable to Lender in its sole and absolute discretion
(the “Lock Box Account”), which Lock Box Account is (as of the date hereof) and
shall be maintained in Lender’s name, and into which all Receipts, whether
through wires, credit and debit card payments from any Customers (whether
directly or through any Payment Processing Companies), and all other monies,
checks, notes, drafts or other payments of any kind received by the Credit
Parties shall be deposited, in the identical form in which such payments were
received, whether by cash, check, direct deposit, or otherwise. If the Credit
Parties, any Affiliate, any shareholder, officer, director, employee or agent of
the Credit Parties or any Affiliate, or any other Person acting for or in
concert with the Credit Parties, shall receive any monies, checks, notes, drafts
or other payments or Receipts, the Credit Parties and each such Person shall
receive all such items in trust for, and as the sole and exclusive property of,
Lender, and, immediately upon receipt thereof, shall remit the same (or cause
the same to be remitted) in kind to the Lock Box Account. The Credit Parties and
Lender agree that all payments made to such Lock Box Account, whether in respect
of Receipts, as proceeds of other collateral, or otherwise (except for proceeds
of Collateral which are required to be delivered to the holder of a Permitted
Lien (other than holders of Notes Payable, which delivery of Collateral proceeds
is not permitted) which is prior in right of payment), will be swept from the
Lock Box Account to Lender on each Payment Date to be applied according to the
following priorities: (1) to unpaid fees and expenses due hereunder including,
without limitation, any recurring fees due pursuant to Section 2.2 hereof;
(2) to any custodian/back-up servicer (if applicable); (3) to accrued but unpaid
interest owed under Sections 2.1(c) and 2.4 hereof; (4) to any accrued but
unpaid Receipts Collection Fee; (5) if at any time the Lender is not holding, in
the Lock Box Account, an amount equal to at least the Reserve Amount, then
twenty percent (20%) of all Receipts received into the Lock Box Account shall be
withheld and applied by Lender to amounts required to establish the Reserve
Amount, until the Reserve Amount is reached, which Reserve Amount (or portion
thereof) may be kept and maintained in the Lock Box Account during the duration
of this Agreement as additional security

 

14



--------------------------------------------------------------------------------

for the Obligations; (6) to amounts payable pursuant to Section 2.1(d); (7) to
amounts payable pursuant to 2.2(g) and (8) upon the occurrence of an Event of
Default, to Lender (including any Reserve Amount then in the Lock Box Account),
to reduce the outstanding Revolving Loan balance to zero (each of the foregoing
payments, the “Lock Box Payments”). The amount remaining following the payment
of the Lock Box Payments on each Payment Date shall be referred to herein as the
“Net Amount”. The Credit Parties and the Lender agree that one hundred percent
(100%) of the Net Amount will be transferred to Borrower from the Lock Box
Account via wire transfer or electronic funds transfer to an account designated
by the Borrower on the immediately subsequent Payment Date. Borrower agrees to
pay all reasonable fees, costs and expenses in connection with opening and
maintaining of the Lock Box, the Lock Box Account, or of creating, administering
or switching any payment accounts with any of the Payment Processing Companies.
All of such reasonable fees, costs and expenses, if not paid by Borrower within
five (5) business days of Lender’s written request, may be paid by Lender and in
such event all amounts paid by Lender shall constitute Obligations hereunder,
shall be payable to Lender by Borrower upon demand, and, until paid, shall bear
interest at the lowest rate then applicable to Loans hereunder. It is intended
that all Receipts, and all other checks, drafts, instruments and other items of
payment or proceeds of Collateral at any time received, due or owing to the
Borrower and its Subsidiaries shall be deposited into the Lock Box Account, and
if not deposited into the Lock Box Account, shall be remitted or endorsed by the
applicable Credit Party to Lender to be deposited into the Lock Box Account,
and, if that remittance or endorsement of any such item shall not be made for
any reason, Lender is hereby irrevocably authorized to remit or endorse the same
on the applicable Credit Party’s behalf. For purpose of this Section, each
Credit Party irrevocably hereby makes, constitutes and appoints Lender (and all
Persons designated by Lender for that purpose) as each Credit Party’s true and
lawful attorney and agent-in-fact: (A) to endorse the applicable Credit Party’s
name upon said items of payment and/or proceeds of Collateral and upon any
chattel paper, document, instrument, invoice or similar document or agreement
relating to any Receipts of the Credit Parties; (B) to take control in any
manner of any item of payment or proceeds thereof; (C) to have access to the
applicable Credit Party’s operating accounts, through the Credit Party’s online
banking system, or otherwise, to make remittances of any Receipts deposited
therein into the Lock Box Account as required hereby; and (D) to have access to
any lock box or postal box into which any of the Credit Party’s mail is
deposited, and open and process all mail addressed to the Credit Parties and
deposited therein.

(ii) Lender may, at any time and from time to time after the occurrence and
during the continuance of an Event of Default, whether before or after
notification to any Customer and whether before or after the maturity of any of
the Obligations: (A) enforce collection of any of the Accounts of any Credit
Party or other amounts owed to any Credit Party by suit or otherwise;
(B) exercise all of the rights and remedies of any Credit Party with respect to
proceedings brought to collect any Accounts or other amounts owed to the Credit
Parties; (C) surrender, release or exchange all or any part of any Accounts or
other amounts owed to any Credit Party, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder; (D) sell or assign any Account of any Credit Party or other amount
owed to the Credit Parties upon such terms, for such amount and at such time or
times as Lender deems advisable; (E) prepare, file and sign any Credit Party’s
name on any proof of claim in bankruptcy or other similar document against any
Customer or other Person obligated to any Credit Party; and (F) do all other
acts and things which are necessary, in Lender’s sole

 

15



--------------------------------------------------------------------------------

discretion, to fulfill any Credit Party’s obligations under this Agreement and
the other Loan Documents and to allow Lender to collect the Accounts or other
amounts owed to any Credit Party. In addition to any other provision hereof,
Lender may at any time after the occurrence and during the continuance of an
Event of Default, at Borrower’s expense, notify any parties obligated on any of
the Accounts to make payment directly to Lender of any amounts due or to become
due thereunder.

(iii) On a monthly basis, Lender shall deliver to Borrower an invoice and an
account statement showing all Loans, charges and payments, which shall be deemed
final, binding and conclusive upon Borrower, unless Borrower notify Lender in
writing, specifying any error therein, within thirty (30) days of the date such
account statement is sent to Borrower and any such notice shall only constitute
an objection to the items specifically identified.

2.2 Fees.

(a) Asset Monitoring Fee. Borrower agrees to pay to Lender an asset monitoring
fee (“Asset Monitoring Fee”) equal to One Thousand Five-Hundred and No/100
United States Dollars (US$1,500.00), which shall be due and payable on the
Closing Date, and thereafter on the first day of each calendar quarter during
the term of the Revolving Loan Facility. The Asset Monitoring Fee shall be
increased in increments of Five Hundred and No/100 Dollars ($500.00) each time
the Revolving Loan Commitment amount is increased pursuant to Section 2.1(b);
provided that the Asset Monitoring Fee shall never exceed Two Thousand Five
Hundred and No/100 Dollars (US$2,500.00).

(b) Commitment Fee. Borrower agrees to pay to Lender a commitment fee equal to
three percent (3%) of the Revolving Loan Commitment and two percent (2%) of the
amount of any increase thereof pursuant to Section 2.1(b) which shall be due and
payable on the Closing Date and on the date of any increase to the Revolving
Loan Commitment pursuant to Section 2.1(b).

(c) Due Diligence Fees. Borrower agrees to pay a due diligence fee equal to Ten
Thousand and No/100 United States Dollars (US$10,000.00), which shall be due and
payable in full on the Closing Date, or any remaining portion thereof shall be
due and payable on the Closing Date if a portion of such fee was paid upon the
execution of any term sheet related to this Agreement.

(d) Document Review and Legal Fees. Borrower agrees to pay a document review and
legal fee equal to Twelve Thousand Five Hundred and No/100 United States Dollars
(US$12,500.00) which shall be due and payable in full on the Closing Date, or
any remaining portion thereof shall be due and payable on the Closing Date if a
portion of such fee was paid upon the execution of any term sheet related to
this Agreement.

(e) Other Fees and Expenses. Borrower also agrees to pay to the Lender (or any
designee of the Lender), upon demand, or to otherwise be responsible for the
payment of, any and all other costs, fees and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Lender and of any
experts and agents, which the Lender may incur or which may otherwise be due and
payable in connection with: (i) the preparation,

 

16



--------------------------------------------------------------------------------

negotiation, execution, delivery, recordation, administration, amendment, waiver
or other modification or termination of this Agreement or any other Loan
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, security interest confirmation fees, or other similar taxes, fees
or charges imposed by or due to any Governmental Authority in connection with
this Agreement or any other Loan Documents; (iii) the exercise or enforcement of
any of the rights of the Lender under this Agreement or the Loan Documents; or
(iv) the failure by any Credit Party to perform or observe any of the provisions
of this Agreement or any of the Loan Documents. Included in the foregoing shall
be the amount of all expenses paid or incurred by Lender in consulting with
counsel concerning any of its rights under this Agreement or any other Loan
Document or under applicable law. All such costs and expenses, if not so
immediately paid when due or upon demand thereof, shall bear interest from the
date of outlay until paid, at the Default Rate. All of such costs and expenses
shall be additional Obligations of the Credit Parties to Lender secured under
the Loan Documents. The provisions of this Subsection shall survive the
termination of this Agreement.

(f) Investment Banking Fee.

(i) Share Issuance. The Borrower shall pay to Lender a fee for investment
banking and advisory services provided by the Lender to the Borrower prior to
the Closing Date by issuing to Lender that number of shares of the Borrower’s
Common Stock equal to a dollar amount of One Hundred Twenty-Five Thousand and
No/100 United States Dollars (US$125,000.00) (the “Share Value”). For purposes
of determining the number of shares issuable to Lender under this Section 2.2(g)
(the “Facility Fee Shares”), the Borrower’s Common Stock shall be valued at
price equal to eighty-five percent (85%) of the lowest volume weighted average
price for the Common Stock for the five (5) Business Days immediately prior to
the date the Borrower executes this Agreement (the “Valuation Date”), as
reported by Bloomberg (the “VWAP”). The Lender shall confirm to the Borrower in
writing, the VWAP for the Common Stock as of the Valuation Date, and the
corresponding number of Facility Fee Shares issuable to the Lender based on such
price. The Borrower shall instruct its transfer agent to issue certificates
representing the Facility Fee Shares issuable to the Lender immediately upon the
Borrower’s execution of this Agreement, and shall cause its transfer agent (the
“Transfer Agent”) to deliver such certificates to Lender within three
(3) Business Days from the Closing Date. In the event such certificates
representing the Facility Fee Shares issuable hereunder shall not be delivered
to the Lender within said three (3) Business Day period, same shall be an
immediate default under this Agreement and the other Loan Documents. The
Facility Fee Shares, when issued, shall be deemed to be validly issued, fully
paid, and non-assessable shares of the Borrower’s Common Stock. The Facility Fee
Shares shall be deemed fully earned as of the date the Borrower executes this
Agreement, regardless of the amount or number of Revolving Loans made hereunder.

(ii) Adjustments. In the event that a mandatory redemption has not occurred
pursuant to the immediately subsequent Section, it is the intention of the
Borrower and Lender that by a date that is twelve (12) months after the
Valuation Date (the “Twelve Month Valuation Date”) the Lender shall have
generated net proceeds from the sale of the Facility Fee Shares equal to the
Share Value. The Lender shall have the right to sell the Facility Fee Shares in
the Principal Trading Market or otherwise, at any time in accordance with
applicable securities laws, provided, however, that the Lender shall not sell
Facility Fee Shares in any given

 

17



--------------------------------------------------------------------------------

calendar week wherein the number of Facility Fee Shares sold would equal more
than twenty-five percent (25%) of the Borrower’s average weekly volume of shares
of Common Stock sold, as reported by Bloomberg or any other news service used by
Lender. At any time the Lender may elect after the Twelve Month Valuation Date
(or prior to such Twelve Month Valuation Date, if Lender has sold all Facility
Fee Shares prior to such Twelve Month Valuation Date), the Lender may deliver to
the Borrower a reconciliation statement showing the net proceeds actually
received by the Lender from the sale of the Facility Fee Shares (the “Sale
Reconciliation”). If, as of the date of the delivery by Lender of the Sale
Reconciliation, the Lender has not realized net proceeds from the sale of such
Facility Fee Shares equal to at least the Share Value, as shown on the Sale
Reconciliation, then the Borrower shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Lender in an amount sufficient such that, when sold and the
net proceeds thereof are added to the net proceeds from the sale of any of the
previously issued and sold Facility Fee Shares, the Lender shall have received
total net funds equal to the Share Value. If additional shares of Common Stock
are issued pursuant to the immediately preceding sentence, and after the sale of
such additional issued shares of Common Stock, the Lender still has not received
net proceeds equal to at least the Share Value, then the Borrower shall again be
required to immediately take all required action necessary or required in order
to cause the issuance of additional shares of Common Stock to the Lender as
contemplated above, and such additional issuances shall continue until the
Lender has received net proceeds from the sale of such Common Stock equal to the
Share Value. In the event the Lender receives net proceeds from the sale of
Facility Fee Shares equal to the Share Value, and the Lender still has Facility
Fee Shares remaining to be sold, the Lender shall return all such remaining
Facility Fee Shares to the Borrower. In the event additional Common Stock is
required to be issued as outlined above, the Borrower shall instruct its
Transfer Agent to issue certificates representing such additional shares of
Common Stock to the Lender immediately subsequent to the Lender’s notification
to the Borrower that additional shares of Common Stock are issuable hereunder,
and the Borrower shall in any event cause its Transfer Agent to deliver such
certificates to Lender within three (3) Business Days following the date Lender
notifies the Borrower that additional shares of Common Stock are to be issued
hereunder. In the event such certificates representing such additional shares of
Common Stock issuable hereunder shall not be delivered to the Lender within said
three (3) Business Day period, same shall be an immediate default under this
Agreement and the Loan Documents.

(iii) Mandatory Redemption. Notwithstanding anything contained in this Agreement
to the contrary, on that date which is twelve (12) months following the Closing
Date, the Lender shall have the right, upon written notice to the Borrower, to
require that the Borrower redeem all Facility Fee Shares then in Lender’s
possession for cash equal to the Share Value, less any cash proceeds received by
the Lender from any previous sales of Facility Fee Shares, if any. In the event
such redemption notice is given by the Lender, the Borrower shall redeem the
then remaining Facility Fee Shares in Lender’s possession for an amount of
Dollars equal to the Share Value, less any cash proceeds received by the Lender
from any previous sales of Facility Fee Shares, if any, payable by wire transfer
to an account designated by Lender within five (5) Business Days from the date
the Lender delivers such redemption notice to the Borrower. Upon request by the
Company, the Lender, in its sole and absolute discretion, may agree to institute
a payment plan for the redemption of the remaining Facility Fee Shares in
Lender’s possession.

 

18



--------------------------------------------------------------------------------

(iv) Optional Redemption. Notwithstanding anything contained in this Agreement
to the contrary, at any time the Facility Fee Shares shall become unrestricted
and remain unsold in the possession of the Lender, the Borrower may redeem any
unsold Facility Fee Shares, or any portion thereof, for a price equal to the
Share Value or, if applicable, that fractional portion of the Share Value equal
to the fraction of the Facility Fee Shares which become unrestricted and remains
unsold in the possession of the Lender as of the date of such request for
redemption. Upon Lender’s receipt of such cash payment in accordance with the
immediately preceding sentence, the Lender shall return any then remaining
Facility Fee Shares in its possession back to the Borrower and otherwise
undertake any required actions reasonably requested by Borrower to have such
then remaining redeemed Facility Fee Shares returned to Borrower.

(v) Piggyback Registration Rights. In the event that the Borrower files a
registration statement with respect to its Common Stock with the SEC (other than
a registration statement on Form S-4 or S-8 or any successor form thereto) after
the Closing Date but before the Lender sells the Facility Fee Shares, the
Facility Fee Shares shall be registered pursuant to such registration statement.

(g) Matters with Respect to Common Stock.

(i) Issuance of Conversion Shares. The parties hereto acknowledge that pursuant
to the terms of the Revolving Note, Lender has the right, at its discretion, to
convert amounts due under the Revolving Note into Common Stock in accordance
with the terms of the Revolving Note. In the event, for any reason, the Borrower
fails to issue, or cause the Transfer Agent to issue, any portion of the Common
Stock issuable upon conversion of the Revolving Note (the “Conversion Shares”)
to Lender in connection with the exercise by Lender of any of its conversion
rights under the Revolving Note, then the parties hereto acknowledge that Lender
shall irrevocably be entitled to deliver to the Transfer Agent, on behalf of
itself and the Borrower, a “Conversion Notice” (as defined in the Revolving
Note) requesting the issuance of the Conversion Shares then issuable in
accordance with the terms of the Revolving Note, and the Transfer Agent,
provided they are the acting transfer agent for the Borrower at the time, shall,
and the Borrower hereby irrevocably authorizes and directs the Transfer Agent
to, without any further confirmation or instructions from the Borrower, issue
the Conversion Shares applicable to the Conversion Notice then being exercised,
and surrender to a nationally recognized overnight courier for delivery to
Lender at the address specified in the Conversion Notice, a certificate of the
Common Stock of the Borrower, registered in the name of Lender or its designee,
for the number of Conversion Shares to which Lender shall be then entitled under
the Revolving Note, as set forth in the Conversion Notice.

(ii) Issuance of Additional Common Stock Under Section 2.2(g). The parties
hereto acknowledge that pursuant hereto, the Borrower has agreed to issue,
simultaneously with the execution of this Agreement and in the future, certain
shares of the Borrower’s Common Stock. In the event, for any reason, the
Borrower fails to issue, or cause its Transfer Agent to issue, any portion of
the Common Stock issuable to Lender hererunder, either now or in the future,
then the parties hereto acknowledge that Lender shall irrevocably be entitled to
deliver to the Transfer Agent, on behalf of itself and the Borrower, a written
instruction requesting the issuance of the shares of Common Stock then issuable
in accordance

 

19



--------------------------------------------------------------------------------

herewith, and the Transfer Agent, provided they are the acting transfer agent
for the Borrower at the time, shall, and the Borrower hereby irrevocably
authorizes and directs the Transfer Agent to, without any further confirmation
or instructions from the Borrower, issue such shares of the Borrower’s Common
Stock as directed by Lender, and surrender to a nationally recognized overnight
courier for delivery to Lender at the address specified in the Lender’s notice,
a certificate of the Common Stock of the Borrower, registered in the name of
Lender, for the number of shares of Common Stock issuable to Lender in
accordance herewith.

(iii) Removal of Restrictive Legends. In the event that Lender has any shares of
the Borrower’s Common Stock bearing any restrictive legends, and Lender, through
its counsel or other representatives, submits to the Transfer Agent any such
shares for the removal of the restrictive legends thereon, whether in connection
with a sale of such shares pursuant to any exemption to the registration
requirements under the Securities Act, or otherwise, and the Borrower and or its
counsel refuses or fails for any reason to render an opinion of counsel or any
other documents, certificates or instructions required for the removal of the
restrictive legends, then: (A) to the extent such legends could be lawfully
removed under applicable laws, Borrower’s failure to provide the required
opinion of counsel or any other documents, certificates or instructions required
for the removal of the restrictive legends shall be an immediate Event of
Default under this Agreement and all other Loan Documents; and (B) the Borrower
hereby agrees and acknowledges that Lender is hereby irrevocably and expressly
authorized to have counsel to Lender render any and all opinions and other
certificates or instruments which may be required for purposes of removing such
restrictive legends, and the Borrower hereby irrevocably authorizes and directs
the Transfer Agent to, without any further confirmation or instructions from the
Borrower, issue any such shares without restrictive legends as instructed by
Lender, and surrender to a common carrier for overnight delivery to the address
as specified by Lender, certificates, registered in the name of Lender or its
designees, representing the shares of Common Stock to which Lender is entitled,
without any restrictive legends and otherwise freely transferable on the books
and records of the Borrower.

(iv) Authorized Agent of the Borrower. The Borrower hereby irrevocably appoints
the Lender and its counsel and its representatives, each as the Borrower’s duly
authorized agent and attorney-in-fact for the Borrower for the purposes of
authorizing and instructing the Transfer Agent to process issuances, transfers
and legend removals upon instructions from Lender, or any counsel or
representatives of Lender, as specifically contemplated herein. The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Obligations of the Borrower under this
Agreement or any other Loan Documents remain outstanding, and so long as the
Lender owns or has the right to receive, any shares of the Borrower’s Common
Stock hereunder or under the Revolving Note. In this regard, the Borrower hereby
confirms to the Transfer Agent and the Lender that it can NOT and will NOT give
instructions, including stop orders or otherwise, inconsistent with the terms of
this Agreement with regard to the matters contemplated herein, and that the
Lender shall have the absolute right to provide a copy of this Agreement to the
Transfer Agent as evidence of the Borrower’s irrevocable authority for Lender
and Transfer Agent to process issuances, transfers and legend removals upon
instructions from Lender, or any counsel or representatives of Lender, as
specifically contemplated herein, without any further instructions, orders or
confirmations from the Borrower.

 

20



--------------------------------------------------------------------------------

(v) Injunction and Specific Performance. The Borrower specifically acknowledges
and agrees that in the event of a breach or threatened breach by the Borrower of
any provision of this Section, the Lender will be irreparably damaged and that
damages at law would be an inadequate remedy if this Agreement were not
specifically enforced. Therefore, in the event of a breach or threatened breach
of any provision of this Section by the Borrower, the Lender shall be entitled
to obtain, in addition to all other rights or remedies Lender may have, at law
or in equity, an injunction restraining such breach, without being required to
show any actual damage or to post any bond or other security, and/or to a decree
for specific performance of the provisions of this Section.

2.3 Renewal of Revolving Loans; Non-Renewal of Revolving Loans; Fees. On the
Revolving Loan Maturity Date, so long as no Event of Default exists, and so long
as no event has occurred that, with the passage of time, the giving of notice,
or both, would constitute an Event of Default, Borrower shall have the option to
request a renewal of the Revolving Loan Commitment and extension of the
Revolving Loan Maturity Date for one (1) additional six (6) month period. To
make such request, Borrower shall give written notice to Lender of Borrower’s
request to renew the Revolving Loan Commitment and extend the Revolving Loan
Maturity Date for an additional six (6) month period on or before the Revolving
Loan Maturity Date. Lender may elect to accept or reject Borrower’s request for
a renewal of the Revolving Loan Commitment and extension of the Revolving Loan
Maturity Date in its sole and absolute discretion. In the event Lender shall
accept Borrower’s request for renewal and extension, Borrower shall, immediately
upon demand from Lender and as a condition to the renewal and extension, deliver
a renewal fee to Lender equal to two percent (2%) of the then outstanding
Revolving Loan Commitment.

2.4 Interest and Fee Computation; Collection of Funds. Interest accrued
hereunder shall be payable as set forth in Section 2.1 hereof. Except as
otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed. Principal payments submitted in funds not immediately available
shall continue to bear interest until collected. If any payment to be made by
Borrower hereunder or under the Revolving Note shall become due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in computing any interest in
respect of such payment. Any Obligations which are not paid when due (subject to
applicable grace periods) shall bear interest at the Default Rate.

2.5 Automatic Debit. In order to effectuate the timely payment of any of the
Obligations when due, Borrower hereby authorizes and directs Lender, at Lender’s
option, to: (i) debit, or cause or instruct the debit of, the amount of the
Obligations to any ordinary deposit account of Borrower; or (ii) make a
Revolving Loan hereunder to pay the amount of the Obligations.

2.6 Discretionary Disbursements. Lender, in its sole and absolute discretion,
may immediately upon notice to Borrower, disburse any or all proceeds of the
Revolving Loans made or available to Borrower pursuant to this Agreement to pay
any fees, costs, expenses or other amounts required to be paid by Borrower
hereunder and not so paid. All monies so disbursed shall be a part of the
Obligations, payable by Borrower on demand from Lender.

 

21



--------------------------------------------------------------------------------

2.7 US Dollars; Currency Risk. All Receipts will be in Dollars. In the event
Receipts are not in Dollars, Borrower shall bear the risk of Lender’s currency
losses, and if Lender suffers a currency loss and the result is to increase the
cost to Lender or to reduce the amount of any sum received or receivable by
Lender under this Agreement or under the Revolving Note with respect thereto,
then after demand by Lender (which demand shall be accompanied by a certificate
setting forth reasonably detailed calculations of the basis of such demand),
Borrower shall pay to Lender such additional amount or amounts as will
compensate Lender for such increased cost or such reduction. Borrower hereby
authorizes Lender to advance or cause an advance of Revolving Loans to pay for
the increased costs or reductions associated with any such currency losses.

 

3. CONDITIONS OF BORROWING.

Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3:

3.1 Loan Documents to be Executed by Borrower on the Closing Date. As a
condition precedent to Lender’s disbursal or making of the Revolving Loans
pursuant to this Agreement on the Closing Date, the applicable Credit Party
shall have executed or cause to be executed and delivered to Lender the
following documents, each of which must be satisfactory to Lender and Lender’s
counsel in form, substance and execution:

(a) Credit Agreement. Two originals of this Agreement duly executed by Borrower
and consented and agreed to by the Guarantors;

(b) Revolving Note. An original Revolving Note duly executed by Borrower and
consented and agreed to by the Guarantors;

(c) Security Agreement. Two originals of the applicable Security Agreements
dated as of the date of this Agreement, duly executed by each Credit Party;

(d) Guarantee Agreements. Two originals of each of the Guaranty Agreements dated
as of the date of this Agreement, duly executed by each of the Guarantors;

(e) Validity Guaranty. Two originals of the Validity Guaranty dated as of the
date of this Agreement, duly executed by the executive officers and directors of
the Borrower as requested by the Lender.

(f) Confession of Judgment. An original of the Confession of Judgment duly
executed by the Credit Parties;

(g) Irrevocable Transfer Agent Instruction Letter. Two originals of the
Irrevocable Transfer Agent Instruction Letter dated as of the date of this
Agreement, duly executed by the Borrower and the Borrower’s transfer agent;

 

22



--------------------------------------------------------------------------------

(h) Lock Box Deposit Confirmation. Two originals of the Lock Box Deposit
Confirmation, dated as of the date of this Agreement, duly executed by the
Borrower;

(i) Closing Statement. Two originals of the Closing Statement, dated as of the
date of this Agreement, duly executed by the Borrower;

3.2 Organizational and Authorization Documents to be Delivered by the Credit
Parties on the Closing Date. As a condition precedent to Lender’s disbursal or
making of the Loans pursuant to this Agreement on the Closing Date, the Credit
Parties shall have executed or cause to be executed and delivered a certificate
of an officer of each of the Credit Parties certifying and attaching (i) copies
of each Credit Parties’ respective articles of incorporation, bylaws or similar
documents; (ii) resolutions of each Credit Parties’ respective board of
directors, approving and authorizing the execution, delivery and performance of
the Loan Documents to which it is party and the transactions contemplated
thereby; (iii) resolution of the Guarantors’ shareholders, approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is party and the transactions contemplated thereby; (iv) the signatures
and incumbency of the officers of the Credit Parties executing any of the Loan
Documents, each of which the Credit Parties hereby certify to be true and
complete, and in full force and effect without modification, it being understood
that Lender may conclusively rely on each such document and certificate until
formally advised by any Credit Party of any changes therein; and (v) good
standing certificate in the state of organization of each Credit Party and in
each other state requested by Lender.

3.3 Additional Documents to be Delivered by the Credit Parties on the Closing
Date. As a condition precedent to Lender’s disbursal or making of the Loans
pursuant to this Agreement on the Closing Date, the Credit Parties shall have
delivered or cause to be delivered to Lender all of the following documents,
each of which must be satisfactory to Lender and Lender’s counsel in form,
substance and execution:

(a) Use of Proceeds. A detailed summary of the Borrower’s use of the proceeds
being funded hereunder;

(b) Income Statement / Profit and Loss Statement. An Income Statement and a
Profit and Loss Statement of the Borrower for the twelve (12) month period
ending the Closing Date as well as a reasonable projection of income, profits
and losses for the twelve (12) month period immediately following the Closing
Date.

(c) Insurance. Within thirty (30) days of the Closing Date, evidence
satisfactory to Lender of the existence of insurance required to be maintained
pursuant to Section 9.4, together with evidence that Lender has been named as
additional insured and lender’s loss payee, as applicable, on all related
insurance policies;

(d) Search Results. Copies of UCC search reports, issued by the Secretary of
State of the state of incorporation of each Credit Party, dated such a date as
is reasonably acceptable to Lender, listing all effective financing statements
which name the Credit Parties, under their present name and any previous names,
as debtors, together with copies of such financing statements;

 

23



--------------------------------------------------------------------------------

(e) Certificates of Good Standing. Copies of certificates of good standing with
respect to each Credit Party, issued by the Secretary of State of the state of
incorporation of each Credit Party, dated such a date as is reasonably
acceptable to Lender, evidencing the good standing thereof;

(f) Opinion of Counsel. A customary opinion of Credit Parties’ counsel, in form
reasonably satisfactory to Lender;

(g) Due Diligence. Such due diligence documents and information as is requested
by the Lender, including, but not limited to, historical performance and
financial information, detailed description use of the proceeds, monthly income
statement including the results of operations of the Borrower and its
Subsidiaries for the previous twelve (12) months and future twelve (12) month
projections;

(h) Perfection of Lien on Collateral. Borrower shall have duly authorized,
executed and delivered any other related documentation necessary or advisable to
perfect the Lien on the Collateral in the jurisdiction of incorporation of the
Borrower, including, but not limited to, such UCC-1 Financing Statements filings
and any and all documents necessary to complete any filings which Lender shall
require in connection with this Agreement.

(i) Press Release Authorization. Evidence satisfactory to the Lender that the
Borrower has authorized the Lender to publish such press releases with respect
to this Agreement and the instant transaction, including, but not limited to, a
copy of an email delivered to Marketwire.com by the Borrower whereby the
Borrower authorizes the Lender to use its name and, if applicable, stock symbol,
in connection with current or future press releases;

(j) Additional Documents. Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement.

3.4 Loan Documents to be Executed by any additional Subsidiary following the
Closing Date. Within ten (10) days of any entity becoming a Subsidiary of the
Borrower, such Subsidiary shall have executed or cause to be executed and
delivered to Lender all of the following documents, each of which must be
satisfactory to Lender and Lender’s counsel in form, substance and execution:

(a) Consent and Agreement. Two originals of a Consent and Agreement duly
executed by such Subsidiary, pursuant to which such Subsidiary consents and
agrees to become a “Credit Party” hereunder and to be bound by the terms and
conditions of this Agreement;

(b) Revolving Note. Two originals of a Consent and Agreement duly executed by
such Subsidiary, pursuant to which such Subsidiary consents and agrees to be
bound by the terms and conditions of the Revolving Note;

(c) Security Agreement. Two originals of a Security Agreement, duly executed by
such Subsidiary;

 

24



--------------------------------------------------------------------------------

(d) Guarantee Agreement. Two originals of a Guarantee Agreement, duly executed
by such Subsidiary;

(e) Confession of Judgment. An original of the Confession of Judgment duly
executed by such Subsidiary;

(f) Organizational and Authorization Documents. A certificate of an officer of
the Subsidiary certifying and attaching (i) copies of the Subsidiary’s
respective articles of incorporation, bylaws, operating agreement, certificate
of organization or similar documents; (ii) resolutions of its respective board
of directors or managers, approving and authorizing the execution, delivery and
performance of the Loan Documents to which it will become a party and the
transactions contemplated thereby; and (iii) the signatures and incumbency of
the officers of the Subsidiary executing any of the Loan Documents;

(g) Search Results. Copies of UCC search reports, issued by the Secretary of
State of the state of incorporation of the Subsidiary, dated such a date as is
reasonably acceptable to Lender, listing all effective financing statements
which name the Subsidiary, under their present name and any previous names, as
debtors, together with copies of such financing statements;

(h) Certificates of Good Standing. Copies of certificates of good standing with
respect to the Subsidiary, issued by the Secretary of State of the state of
incorporation of the Subsidiary, dated such a date as is reasonably acceptable
to Lender, evidencing the good standing thereof; and

(i) Due Diligence. Such due diligence documents and information as is requested
by the Lender.

(j) Additional Documents. Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement.

3.5 Loan Documents to be Executed by Each Credit Party Upon Each Subsequent
Advance. As a condition precedent to Lender’s disbursal or making of additional
advances of principal pursuant to this Agreement following the Closing Date, the
Credit Parties shall have executed or caused to be executed and delivered to
Lender (i) all of the documents in Section 2.1(b), Section 3.1, Section 3.2,
Section 3.3 and Section 3.4, applicable thereto, and such documents shall remain
in full force and effect as of the date of the subsequent principal advance, and
(ii) an additional original Revolving Note in the principal amount of the
advance being then made, duly executed by each Credit Party, satisfactory to
Lender and Lender’s counsel in form, substance and execution.

3.6 Payment of Fees. Borrower shall have paid to Lender all fees, costs and
expenses, including, but not limited to, due diligence expenses, attorney’s
fees, search fees, title fees, documentation and filing fees (including
documentary stamps and taxes payable on the face amount of the applicable
Revolving Note).

 

25



--------------------------------------------------------------------------------

3.7 Event of Default. No Event of Default, or event which, with notice or lapse
of time, or both, would constitute an Event of Default, shall have occurred and
be continuing.

3.8 Adverse Changes. There shall not have occurred any Material Adverse Effect.

3.9 Litigation. No pending claim, investigation, litigation or governmental
proceeding shall have been instituted against any Credit Party or any of their
respective officers or shareholders.

3.10 Representations and Warranties. No representation or warranty of any Credit
Party contained herein or in any Loan Documents shall be untrue or incorrect in
any material respect as of the date of any Loans as though made on such date,
except to the extent such representation or warranty expressly relates to an
earlier date.

3.11 Due Diligence. The business, legal and collateral due diligence review
performed by Lender, including, but not limited to, a review of the Credit
Parties’ historical performance and financial information, must be acceptable to
Lender in its sole discretion. Lender reserves the right to increase any and all
aspects of its due diligence in Lender’s sole discretion.

3.12 Key Personnel Investigations. Lender shall be satisfied, in its sole
discretion, with results from background investigations conducted on key members
of the Credit Parties’ principals and management teams.

3.13 Repayment of Outstanding Indebtedness. The Credit Parties shall have repaid
in full all outstanding indebtedness secured by Collateral, other than
indebtedness giving rise to Permitted Liens.

 

4. NOTES EVIDENCING LOANS.

The Revolving Loans shall be evidenced by the Revolving Note (together with any
and all renewal, extension, modification or replacement notes executed by
Borrower and delivered to Lender and given in substitution therefor) duly
executed by Borrower, and consented and agreed to by the Guarantors, and payable
to the order of Lender. At the time of the initial disbursement of a Revolving
Loan and at each time an additional Revolving Loan shall be requested hereunder
or a repayment made in whole or in part thereon, an appropriate notation thereof
shall be made on the books and records of Lender. All amounts recorded shall be,
absent demonstrable error, conclusive and binding evidence of: (i) the principal
amount of the Revolving Loans advanced hereunder; (ii) any unpaid interest owing
on the Revolving Loans; and (iii) all amounts repaid on the Revolving Loans. The
failure to record any such amount or any error in recording such amounts shall
not, however, limit or otherwise affect the obligations of Borrower under the
Revolving Note to repay the principal amount of the Revolving Loans, together
with all interest accruing thereon.

 

5. MANNER OF BORROWING.

5.1 Loan Requests. Subject to Section 2.1(a) and Article 3 hereof, the Loans
shall be made available to Borrower upon Borrower’s request, from any Person
whose authority to so act has not been revoked by Borrower in writing previously
received by Lender. Borrower may

 

26



--------------------------------------------------------------------------------

make requests for borrowing no more than one time every two weeks up to the then
applicable Revolving Loan Commitment; provided, however, that, notwithstanding
anything contained in this Agreement or any other Loan Documents to the
contrary, each Revolving Loan requested by Borrower under this Agreement shall
be subject to Lender’s approval, which approval may be given or withheld in
Lender’s sole and absolute discretion. A request for a Loan may only be made if
no default or Event of Default shall have occurred or be continuing and shall be
subject to: (i) borrowing availability under the Revolving Loan Commitment; and
(ii) Receipts deposited into the Lock Box Account and other Collateral being
acceptable to Lender. In addition, a request for a Loan must be received by no
later than 11:00 a.m. eastern time the day it is to be funded and be in a
minimum amount equal to Fifty Thousand Dollars and No/100 ($50,000.00).

5.2 Communications. Lender is authorized to rely on any written, verbal,
electronic, telephonic or telecopy loan requests which Lender believes in its
good faith judgment to emanate from the President or Chief Executive Officer, or
any other authorized representative of Borrower. Borrower hereby irrevocably
confirms, ratifies and approves all such advances by Lender and hereby
indemnifies Lender against losses and expenses (including court costs,
attorneys’ and paralegals’ fees) and shall hold Lender harmless with respect
thereto.

 

6. SECURITY FOR THE OBLIGATIONS.

To secure the payment and performance by Borrower of the Obligations hereunder,
the Credit Parties shall grant, under and pursuant to the Security Agreements
executed by the Credit Parties dated as of the date hereof, to Lender, its
successors and assigns, a continuing, first-priority security interest in, and
assignment, transference, mortgage, conveyanyce, pledge, hypothecation and set
over to Lender, its successors and assigns, all of the Credit Parties’ right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, and all proceeds (including, without limitation, all insurance
proceeds) and products of any of the Collateral. At any time upon Lender’s
request, the Credit Parties shall execute and deliver to Lender any other
documents, instruments or certificates requested by Lender for the purpose of
properly documenting and perfecting the security interests of Lender in and to
the Collateral granted hereunder, including any additional security agreements,
mortgages, control agreements, and financing statements. The Security Agreements
executed by the Credit Parties shall terminate following the full payment and
performance of all of the Obligations hereunder and under any Loan Document and
upon Lender’s express written acknowledgement of such full payment and
performance being received by the Credit Parties.

 

7. REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.

To induce Lender to make the Loans, the Credit Parties make the following
representations and warranties to Lender, each of which shall be true and
correct in all material respects as of the date of the execution and delivery of
this Agreement and as of the date of each Loan made hereunder, except to the
extent such representation expressly relates to an earlier date, and which shall
survive the execution and delivery of this Agreement:

7.1 Subsidiaries. A list of Borrower’s subsidiaries is set forth in Schedule
7.1.

 

27



--------------------------------------------------------------------------------

7.2 Borrower Organization and Name. Each Credit Party is a corporation, duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization, with full and adequate powers to carry on and
conduct its business as presently conducted. Each Credit Party is duly licensed
or qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing or in which any Collateral is located,
except for those foreign jurisdictions in which the failure to be so qualified
or licensed would not cause a Material Adverse Effect. The exact legal name of
each Credit Party is as set forth in the first paragraph of this Agreement, and
each Credit Party does not currently conduct, nor has any Credit Party, during
the last five (5) years, conducted business under any other names or trade
names.

7.3 Authorization; Validity. Each Credit Party has full right, power and
authority to enter into this Agreement, to make the borrowings and execute and
deliver the Loan Documents as provided herein and to perform all of its duties
and obligations under this Agreement and the Loan Documents and no other action
or consent on the part of any Credit Party, its board of directors,
stockholders, or any other Person is necessary or required by any Credit Party
to execute this Agreement and the Loan Documents, consummate the transactions
contemplated herein and therein, and perform all of its obligations hereunder
and thereunder. The execution and delivery of this Agreement and the Loan
Documents will not, nor will the observance or performance of any of the matters
and things herein or therein set forth, violate or contravene any provision of
law or of any Credit Party’s Articles of Incorporation, Bylaws or other
governing documents. All necessary and appropriate corporate action has been
taken on the part of each Credit Party to authorize the execution and delivery
of this Agreement and the Loan Documents and the issuance of the Revolving Note
and the Facility Fee Shares. This Agreement and the Loan Documents are valid and
binding agreements and contracts of each Credit Party, enforceable against each
Credit Party in accordance with their respective terms, except to the extent
that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws enacted for the relief of debtors
generally and other similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles which may affect the availability of
specific performance and other equitable remedies. No Credit Party knows of any
reason why any Credit Party cannot perform any of its obligations under this
Agreement, the Loan Documents or any related agreements.

7.4 Capitalization. The authorized capital stock of Borrower consists of Five
Hundred One Million (501,000,000) shares, of which Five Hundred Million
(500,000,000) shares are designated as common stock, par value $0.01 per share
(“Common Stock”) and One Million (1,000,000) shares are designated as preferred
stock, par value $50.00 per share, of which Fourteen Thousand Four Hundred
(14,400) are designated as Series C Convertible Preferred Stock and Seven
Thousand (7,000) are designated as Series D Convertible Preferred Stock. As of
the Closing Date, Borrower has Fifty-Nine Million Seven Hundred Seventy-Six
Eight Hundred Thirty-Six (59,776,836) shares of Common Stock issued and
outstanding, Ten Thousand Four Hundred Thirty-Four (10,434) shares of Series C
Convertible Preferred Stock issued and oustanding and Two Hundred Fifty
(250) shares of Series D Convertible Preferred Stock issued and outstanding. All
of the outstanding shares of capital stock of Borrower are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws and none of such outstanding shares were issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. As of the date of this

 

28



--------------------------------------------------------------------------------

Agreement, no shares of Borrower’s capital stock are subject to preemptive
rights or any other similar rights or any liens, claims or encumbrances suffered
or permitted by Borrower. The Common Stock is currently quoted by the OTC
Bulletin Board, under the trading symbol “CHCR”. The Borrower has received no
notice, either oral or written, with respect to the continued eligibility of the
Common Stock for quotation on the Principal Trading Market, and the Borrower has
maintained all requirements on its part for the continuation of such quotation.
Except as set forth in Schedule 7.4 attached hereto or any Notes Payable, and
except for the securities to be issued pursuant to this Agreement, as of the
date of this Agreement: (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of any Credit Party, or contracts, commitments, understandings or
arrangements by which any Credit Party is or may become bound to issue
additional shares of capital stock of any Credit Party or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of any Credit Party; (ii) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other contracts or instruments
evidencing indebtedness of the Borrower and its Subsidiaries, or by which the
Borrower and its Subsidiaries is or may become bound; (iii) there are no
financing statements filed with any Governmental Authority securing any
obligations of the Borrower and its Subsidiaries, or filed in connection with
any assets or properties of the Borrower and its Subsidiaries; (iii) there are
no outstanding registration statements with respect to Borrower or any of its
securities and there are no outstanding comment letters from the SEC, the
Principal Trading Market, or any other Governmental Authority with respect to
any securities of any Credit Party; (iv) there are no agreements or arrangements
under which any Credit Party is obligated to register the sale of any of its
securities under the Securities Act; (v) there are no financing statements filed
with any Governmental Authority securing any obligations of any Credit Party, or
filed in connection with any assets or properties of any Credit Party;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and
(vii) there are no outstanding securities or instruments of any Credit Party
which contain any redemption or similar provisions, and there are no contracts
or agreements by which any Credit Party is or may become bound to redeem a
security of any Credit Party (except pursuant to this Agreement). Each Credit
Party has furnished to the Lender true, complete and correct copies of such
Credit Party’s Certificate of Incorporation, as amended and as in effect on the
date hereof and Credit Party’s Bylaws, as in effect on the date hereof, and any
other governing or organizational documents, as applicable. Except for the
documents delivered to Lender in accordance with the immediately preceding
sentence, there are no other shareholder agreements, voting agreements,
operating agreements, or other contracts or agreements of any nature or kind
that restrict, limit or in any manner impose obligations, restrictions or
limitations on the governance of each Credit Party.

7.5 No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Loan Documents, and the consummation of
the transactions contemplated hereby and thereby, including the issuance of the
Facility Fee Shares, will not: (i) constitute a violation of or conflict with
the Articles of Incorporation, Bylaws or any other organizational or governing
documents of the Credit Parties; (ii) constitute a violation of, or a default or
breach under (either immediately, upon notice, upon lapse of time, or both), or
conflicts with, or gives to any other Person any rights of termination,
amendment, acceleration or

 

29



--------------------------------------------------------------------------------

cancellation of, any provision of any contract or agreement to which any Credit
Party is a party or by which any of its or their assets or properties may be
bound; (iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, any
order, writ, injunction, decree, or any other judgment of any nature whatsoever;
(iv) constitute a violation of, or conflict with, any law, rule, ordinance or
other regulation (including United States federal and state securities laws and
the rules and regulations of any market or exchange on which the Common Stock is
quoted); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Lien, claim or encumbrance with respect to, any
Permit granted or issued to, or otherwise held by or for the use of, any Credit
Party or any of their respective assets. No Credit Party is in violation of its
Articles of Incorporation, Bylaws or other organizational or governing
documents, as applicable, and no Credit Party is in default or breach (and no
event has occurred which with notice or lapse of time or both could put any
Credit Party in default or breach) under, and no Credit Party has taken any
action or failed to take any action that would give to any other Person any
rights of termination, amendment, acceleration or cancellation of, any contract
or agreement to which any Credit Party is a party or by which any property or
assets of any Credit Party are bound or affected. No business of any Credit
Party is being conducted, and shall not be conducted, in violation of any law,
rule, ordinance or other regulation. Except as specifically contemplated by this
Agreement, no Credit Party is required to obtain any consent or approval of,
from, or with any Governmental Authority, or any other Person, in order for it
to execute, deliver or perform any of its obligations under this Agreement or
the Loan Documents in accordance with the terms hereof or thereof, or to issue
the Facility Fee Shares in accordance with the terms hereof. All consents and
approvals which any Credit Party is required to obtain pursuant to the
immediately preceding sentence have been obtained or effected on or prior to the
date hereof.

7.6 Issuance of Securities. The Facility Fee Shares are duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and non-assessable, and free from all liens, claims, charges, taxes, or
other encumbrances with respect to the issue thereof, and will be issued in
compliance with all applicable United States federal and state securities laws
and the laws of any foreign jurisdiction applicable to the issuance thereof. Any
shares issuable upon conversion of the Revolving Note, in accordance with the
terms of the Revolving Note, are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
non-assessable, and free from all liens, claims, charges, taxes, or other
encumbrances with respect to the issue thereof, and will be issued in compliance
with all applicable United States federal and state securities laws and the laws
of any foreign jurisdiction applicable to the issuance thereof. The issuance of
the Facility Fee Shares and any shares issuable upon conversion of the Revolving
Note is and will be exempt from: (i) the registration and prospectus delivery
requirements of the Securities Act; (ii) the registration and/or qualification
provisions of all applicable state and provincial securities and “blue sky”
laws; and (iii) any similar registration or qualification requirements of any
foreign jurisdiction or other Governmental Authority.

7.7 Compliance With Laws. The nature and transaction of each Credit Party’s
business and operations and the use of its properties and assets, including, but
not limited to, the Collateral or any real estate owned, leased, or occupied by
each Credit Party, do not and during the term of the Loans shall not, violate or
conflict with any applicable law, statute, ordinance, rule, regulation or order
of any kind or nature, including, without limitation, the provisions of the

 

30



--------------------------------------------------------------------------------

Fair Labor Standards Act or any zoning, land use, building, noise abatement,
occupational health and safety or other laws, any Permit or any condition,
grant, easement, covenant, condition or restriction, whether recorded or not,
except to the extent such violation or conflict would not result in a Material
Adverse Effect.

7.8 Environmental Laws and Hazardous Substances. Except to the extent that any
of the following would not have a Material Adverse Effect (including financial
reserves, insurance policies and cure periods relating to compliance with
applicable laws and Permits) and are used in such amounts as are customary in
the Ordinary Course of Business in compliance with all applicable Environmental
Laws, each Credit Party represents and warrants to Lender that, to the knowledge
of each Credit Party’s officers and directors: (i) no Credit Party has
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off any of the premises of any
Credit Party (whether or not owned by any Credit Party) in any manner which at
any time violates any Environmental Law or any Permit, certificate, approval or
similar authorization thereunder; (ii) the operations of each Credit Party
comply in all material respects with all Environmental Laws and all Permits
certificates, approvals and similar authorizations thereunder; (iii) there has
been no investigation, proceeding, complaint, order, directive, claim, citation
or notice by any Governmental Authority or any other Person, nor is any pending
or, to any Credit Party’s officers’ and directors’ knowledge, threatened against
any Credit Party under any Environmental Law; and (iv) no Credit Party has
liability, contingent or otherwise, in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material.

7.9 Collateral Representations. No Person other than the Credit Parties, owns or
has other rights in the Collateral, and the Collateral is free from any Lien of
any kind, other than the Lien of Lender and Permitted Liens.

7.10 SEC Documents; Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC or any Governmental Authority (all of the foregoing filed
within the two (2) years preceding the date hereof or amended after the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, being hereinafter
referred to as the “SEC Documents”). The Borrower is current with its filing
obligations under the Exchange Act and all SEC Documents have been filed on a
timely basis by the Borrower. The Borrower represents and warrants that true and
complete copies of the SEC Documents are available on the SEC website
(www.sec.gov) at no charge to Lender, and Lender acknowledges that it may
retrieve all SEC Documents from such website and Lender’s access to such SEC
Documents through such website shall constitute delivery of the SEC Documents to
Lender; provided, however, that if Lender is unable to obtain any of such SEC
Documents from such website at no charge, as result of such website not being
available or any other reason beyond Lender’s control, then upon request from
Lender, the Borrower shall deliver to Lender true and complete copies of such
SEC Documents. The Borrower shall make available to Lender true and complete
copies of all draft filings, reports, schedules, statements and other documents
required to be filed with the requirements of the Exchange Act that have been
prepared but not filed with the SEC as of the date hereof. None of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required

 

31



--------------------------------------------------------------------------------

to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. None of
the statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof, which amendments
or updates are also part of the SEC Documents). As of their respective dates,
the consolidated financial statements of the Borrower and its Subsidiaries
included in the SEC Documents (the “Financial Statements”) complied in all
material respects with applicable accounting requirements and any published
rules and regulations of the SEC with respect thereto. All of the Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except: (i) as may be otherwise indicated in such
Financial Statements or the notes thereto; or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly present in all material respects the
consolidated financial position of the Borrower and all of its Subsidiaries as
of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments). To the knowledge of Borrower and its
officers, no other information provided by or on behalf of Borrower to the
Lender which is not included in the SEC Documents contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading.

7.11 Absence of Certain Changes. Since the date the last of the SEC Documents
was filed with the SEC, none of the following have occurred:

(a) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or

(b) Any transaction, event, action, development, payment, or any other matter of
any nature whatsoever entered into by any Credit Party other than in the
Ordinary Course of Business.

7.12 Litigation and Taxes. Except as set forth in the Borrower’s SEC Documents,
as accrued for in the financial statement and, as disclosed to the Lender in
writing as of the date hereof, there is no proceeding pending, or to any Credit
Party’s officers’ and directors’ knowledge, threatened, against any Credit Party
or their respective officers, managers, members or shareholders, or against or
affecting any of their respective assets. In addition, there are no outstanding
judgments, orders, writs, decrees or other similar matters or items against or
affecting any Credit Party, their respective business or assets. No Credit Party
has received any material complaint from any Customer, supplier, vendor or
employee. Each Credit Party has duly filed all applicable income or other tax
returns and has paid all income or other taxes when due. There is no proceeding,
controversy or objection pending or threatened in respect of any tax returns of
any Credit Party.

7.13 Event of Default. No Event of Default has occurred and is continuing, and
no event has occurred and is continuing which, with the lapse of time, the
giving of notice, or both, would constitute such an Event of Default under this
Agreement or any of the other Loan Documents, and neither Borrower nor its
Subsidiaries is in default (without regard to grace or cure periods) under any
contract or agreement to which it is a party or by which any of their respective
assets are bound.

 

32



--------------------------------------------------------------------------------

7.14 ERISA Obligations. To each Credit Party’s officers’ and directors’
knowledge, all Employee Plans of each Credit Party meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee Plan
that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 is qualified. No withdrawal liability has been
incurred under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate governmental
agencies. To each Credit Party’s officers’ and directors’ knowledge, each Credit
Party has promptly paid and discharged all obligations and liabilities arising
under the ERISA of a character which if unpaid or unperformed might result in
the imposition of a Lien against any of its properties or assets.

7.15 Adverse Circumstances. Except as set forth in the Borrower’s SEC Documents,
as accrued for in the financial statement, and as disclosed to the Lender in
writing as of the date hereof, no condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or to any Credit
Party’s officers’ and directors’ knowledge, threatened litigation or proceeding
or basis therefor) exists which: (i) could adversely affect the validity or
priority of the Liens granted to Lender under the Loan Documents; (ii) could
adversely affect the ability of any Credit Parties to perform its obligations
under the Loan Documents; (iii) would constitute a default under any of the Loan
Documents; (iv) would constitute such a default with the giving of notice or
lapse of time or both; or (v) would constitute or give rise to a Material
Adverse Effect.

7.16 Liabilities and Indebtedness of the Borrower. No Credit Party has any
Funded Indebtedness or any liabilities or obligations of any nature whatsoever,
except: (i) as disclosed in the financial statements delivered to the Lender as
of the date hereof; (ii) the Notes Payable, or (iii) liabilities and obligations
incurred in the Ordinary Course of Business of any Credit Party since the date
of the financial statements delivered to Lender as of the date hereof, which do
not or would not, individually or in the aggregate, exceed Ten Thousand and
No/100 United States Dollars ($10,000.00) or otherwise have a Material Adverse
Effect.

7.17 Real Estate.

(a) Real Property Ownership. Except for the Borrower Leases and as set forth on
Schedule 7.17, the Credit Parties do not own any Real Property.

(b) Real Property Leases. Except for ordinary office leases (the “Borrower
Leases”), no Credit Party leases other Real Property. With respect to the
Borrower Leases: (i) each Credit Party has been in peaceful possession of the
property leased thereunder and neither the Credit Parties nor the landlord is in
default thereunder; (ii) no waiver, indulgence or postponement of any of the
obligations thereunder has been granted by any Credit Party or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to any Credit Party which, upon notice or lapse of time or both, would be or
could become a default thereunder or which could result in the termination of
the Borrower Leases, or any of them, or have a Material Adverse Effect. No
Credit Party has violated nor breached any provision of any

 

33



--------------------------------------------------------------------------------

such Borrower Leases, and all obligations required to be performed by any Credit
Party under any of such Borrower Leases have been fully, timely and properly
performed. Each Credit Party has delivered to the Lender true, correct and
complete copies of all Borrower Leases, including all modifications and
amendments thereto, whether in writing or otherwise. No Credit Party has
received any written or oral notice to the effect that any of the Borrower
Leases will not be renewed at the termination of the term of such Borrower
Leases, or that the Borrower Leases will be renewed only at higher rents.

7.18 Material Contracts. An accurate, current and complete copy of each of the
Material Contracts has been furnished to Lender, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof. There are no outstanding offers, bids,
proposals or quotations made by any Credit Party which, if accepted, would
create a Material Contract with such Credit Party. Each of the Material
Contracts is in full force and effect and is a valid and binding obligation of
the parties thereto in accordance with the terms and conditions thereof. To the
knowledge of each Credit Party and its officers and directors, all obligations
required to be performed under the terms of each of the Material Contracts by
any party thereto have been fully performed by all parties thereto, and no party
to any Material Contracts is in default with respect to any term or condition
thereof, nor has any event occurred which, through the passage of time or the
giving of notice, or both, would constitute a default thereunder or would cause
the acceleration or modification of any obligation of any party thereto or the
creation of any lien, claim, charge or other encumbrance upon any of the assets
or properties of any Credit Party. Further, no Credit Party’s officers and
directors have received any notice, nor does any Credit Party’s officers and
directors have any knowledge, of any pending or contemplated termination of any
of the Material Contracts and, no such termination is proposed or has been
threatened, whether in writing or orally.

7.19 Title to Assets. Each Credit Party has good and marketable title to, or a
valid leasehold interest in, all of its assets and properties which are material
to its business and operations as presently conducted, free and clear of all
liens, claims, charges or other encumbrances or restrictions on the transfer or
use of same. Except as would not have a Material Adverse Effect, the assets and
properties of each Credit Party are in good operating condition and repair,
ordinary wear and tear excepted, and are free of any latent or patent defects
which might impair their usefulness, and are suitable for the purposes for which
they are currently used and for the purposes for which they are proposed to be
used.

7.20 Intellectual Property. Each Credit Party owns or possesses adequate and
legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. No Credit Party’s officers
and directors have any knowledge of any infringement by any Credit Party of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other intellectual property rights of others, and, to the knowledge of each
Credit Party’s officers and directors, there is no claim, demand or proceeding,
or other demand of any nature being made or brought against, or to each Credit
Party’s officers and directors knowledge, being threatened against, any Credit
Party regarding trademark, trade name, patents, patent rights, invention,
copyright, license, service names, service marks, service mark registrations,
trade secret or other intellectual property infringement; and no Credit Party is
aware of any facts or circumstances which might give rise to any of the
foregoing.

 

34



--------------------------------------------------------------------------------

7.21 Labor and Employment Matters. The Credit Parties are not involved in any
labor dispute or, to the knowledge of the officers and directors of each Credit
Party, is any such dispute threatened. To the knowledge of the Credit Parties
and their officers and directors, none of the employees of the any Credit Party
is a member of a union and the Credit Parties believe that its relations with
its employees are good. To the knowledge of the Credit Parties and their
officers and directors, the Credit Parties have complied in all material
respects with all laws, rules, ordinances and regulations relating to employment
matters, civil rights and equal employment opportunities.

7.22 Insurance. The Credit Parties are covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, assets and
business against losses and risks normally insured against by other corporations
or entities in the same or similar lines of businesses as the Credit Parties are
engaged and in coverage amounts which are prudent and typically and reasonably
carried by such other corporations or entities (the “Insurance Policies”). Such
Insurance Policies are in full force and effect, and all premiums due thereon
have been paid. None of the Insurance Policies will lapse or terminate as a
result of the transactions contemplated by this Agreement. Credit Parties have
complied with the provisions of such Insurance Policies. No Credit Party has
been refused any insurance coverage sought or applied for and no Credit Party
has any reason to believe that it will not be able to renew its existing
Insurance Policies as and when such Insurance Policies expire or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of any Credit
Party.

7.23 Permits. The Credit Parties possess all Permits necessary to conduct its
business, and no Credit Party has received any notice of, or is otherwise
involved in, any proceedings relating to the revocation or modification of any
such Permits. All such Permits are valid and in full force and effect and each
Credit Party is in full compliance with the respective requirements of all such
Permits.

7.24 Lending Relationship. Borrower acknowledges and agrees that the
relationship hereby created with Lender is and has been conducted on an open and
arm’s length basis in which no fiduciary relationship exists and that Borrower
has not relied, nor is relying on, any such fiduciary relationship in executing
this Agreement and in consummating the Loans. Lender represents that it will
receive the Revolving Note payable to its order as evidence of the Loans.

7.25 Compliance with Regulation U. No portion of the proceeds of the Loans shall
be used by Borrower, or any Affiliates of Borrower, either directly or
indirectly, for the purpose of purchasing or carrying any margin stock, within
the meaning of Regulation U as adopted by the Board of Governors of the Federal
Reserve System.

7.26 Governmental Regulation. Borrower is not, or after giving effect to any
Loan, will not be, subject to regulation under the Public Utility Holding
Borrower Act of 1935, the Federal Power Act or the Investment Company Act of
1940 or to any federal or state statute or regulation limiting its ability to
incur indebtedness for borrowed money.

 

35



--------------------------------------------------------------------------------

7.27 Bank Accounts. Schedule 7.27 sets forth, with respect to each account of
each Credit Party with any bank, broker, merchant processor, or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account.

7.28 Places of Business. The principal place of business of each Credit Party is
set forth on Schedule 7.28 and the Credit Parties shall promptly notify Lender
of any change in such location. The Credit Parties will not remove or permit the
Collateral to be removed from such locations without the prior written consent
of Lender, except for: (i) certain heavy equipment kept at third party sites
when conducting business or maintenance; (ii) vehicles, containers and rolling
stock; (iii) Inventory sold or leased in the Ordinary Course of Business; and
(iv) temporary removal of Collateral to other locations for repair or
maintenance as may be required from time to time in each instance in the
Ordinary Course of Business of Borrower.

7.29 Illegal Payments. No Credit Party, nor any director, officer, member,
manager, agent, employee or other Person acting on behalf of any Credit Party
has, in the course of his actions for, or on behalf of, any Credit Party:
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

7.30 Related Party Transactions. Except for arm’s length transactions pursuant
to which Borrower makes payments in the Ordinary Course of Business upon terms
no less favorable than Borrower could obtain from third parties, none of the
officers, directors, managers, or employees of Borrower, nor any stockholders,
members or partners who own, legally or beneficially, five percent (5%) or more
of the ownership interests of Borrower (each a “Material Shareholder”), is
presently a party to any transaction with Borrower (other than for services as
employees, officers and directors), including any contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any officer,
director or such employee or Material Shareholder or, to the best knowledge of
Borrower’s officers and directors, any other Person in which any officer,
director, or any such employee or Material Shareholder has a substantial or
material interest in or of which any officer, director or employee of Borrower
or Material Shareholder is an officer, director, trustee or partner. There are
no claims, demands, disputes or proceedings of any nature or kind between
Borrower and any officer, director or employee of Borrower or any Material
Shareholder, or between any of them, relating to Borrower.

7.31 Internal Accounting Controls. Borrower maintains a system of internal
accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed

 

36



--------------------------------------------------------------------------------

in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

7.32 Brokerage Fees. Except for Meyers Associates, LP and Matt Schissler, there
is no Person acting on behalf of Borrower who is entitled to or has any claim
for any brokerage or finder’s fee or commission in connection with the execution
of this Agreement or the consummation of the transactions contemplated hereby.

7.33 No General Solicitation. Neither Borrower, nor any of its Affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or issuance of the Revolving
Note, the Facility Fee Shares or the shares issuable upon conversion of the
Revolving Note.

7.34 No Integrated Offering. Neither Borrower, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Revolving Note, the
Facility Fee Shares or any securities issuable upon conversion of the Revolving
Note under the Securities Act or cause this offering of such securities to be
integrated with prior offerings by Borrower for purposes of the Securities Act.

7.35 Private Placement. No registration under the Securities Act or the laws,
rules or regulation of any other Governmental Authority is required for the
issuance of the Revolving Note, the Facility Fee Shares or the shares issuable
upon conversion of the Revolving Note as contemplated hereby.

7.36 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to Lender in connection with or in furtherance of this
Agreement by or on behalf of Borrower fully and fairly states the matters with
which they purport to deal, and do not misstate any material fact nor,
separately or in the aggregate, fail to state any material fact necessary to
make the statements made not misleading.

 

8. NEGATIVE COVENANTS.

8.1 Indebtedness. The Credit Parties shall not, either directly or indirectly,
create, assume, incur or have outstanding any Funded Indebtedness (including
purchase money indebtedness), or become liable, whether as endorser, guarantor,
surety or otherwise, for any debt or obligation of any other Person, except:

(a) the Obligations;

(b) endorsement for collection or deposit of any commercial paper secured in the
Ordinary Course of Business;

 

37



--------------------------------------------------------------------------------

(c) obligations for taxes, assessments, municipal or other governmental charges;
provided, the same are being contested in good faith by appropriate proceedings
and are insured against or bonded over to the satisfaction of Lender;

(d) obligations for accounts payable, other than for money borrowed, incurred in
the Ordinary Course of Business; provided that, any management or similar fees
payable by the Credit Parties shall be fully subordinated in right of payment to
the prior payment in full of the Loans made hereunder;

(e) obligations existing on the date hereof which are disclosed on the financial
statements referred to in Section 7.10;

(f) unsecured intercompany Funded Indebtedness incurred in the Ordinary Course
of Business;

(g) Funded Indebtedness existing on the Closing Date and set forth in the
Financial Statements, including any extensions or refinancings of the foregoing,
which do not increase the principal amount of such Funded Indebtedness as of the
date of such extension or refinancing; provided such Funded Indebtedness is
subordinated to the Obligations owed to Lender pursuant to a subordination
agreement, in form and content acceptable to Lender in its sole discretion,
which shall include an indefinite standstill on remedies and payment blockage
rights during any default;

(h) Funded Indebtedness consisting of Capital Lease obligations or secured by
Permitted Liens of the type described in clause (g) of the definition thereof
not to exceed Two Hundred Fifty Thousand and No/100 United States Dollars
(US$250,000.00) in the aggregate at any time;

(i) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
hereunder;

(j) Contingent Liabilities incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations; and

(k) Contingent Liabilities arising under indemnity agreements to title insurers
to cause such title insurers to issue to Lender title insurance policies.

8.2 Encumbrances. The Credit Parties shall not, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien or charge of any
kind or character upon any asset of the Credit Parties; whether owned at the
Closing Date or hereafter acquired, except Permitted Liens or as otherwise
authorized by Lender in writing.

 

38



--------------------------------------------------------------------------------

8.3 Investments. The Credit Parties shall not, either directly or indirectly,
make or have outstanding any new investments (whether through purchase of
stocks, obligations or otherwise) in, or loans or advances to, any other Person,
or acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person except following:

(a) the stock or other ownership interests in a Subsidiary existing as of the
Closing Date;

(b) investments in direct obligations of the United States or any state in the
United States;

(c) trade credit extended by the Credit Parties in the Ordinary Course of
Business;

(d) investments in securities of Customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Customers;

(e) investments existing on the Closing Date and set forth in the Financial
Statements;

(f) Contingent Liabilities permitted pursuant to Section 8.1; or

(g) Capital Expenditures permitted under Section 8.5.

8.4 Transfer; Merger. The Credit Parties shall not, either directly or
indirectly, permit a Change in Control, merge, consolidate, sell, transfer,
license, lease, encumber or otherwise dispose of all or any part of its property
or business or all or any substantial part of its assets, or sell or discount
(with or without recourse) any of its Notes (as defined in the UCC), Chattel
Paper, Payment Intangibles or Accounts; provided, however, that the Credit
Parties may:

(a) sell or lease Inventory and Equipment in the Ordinary Course of Business;

(b) upon not less than three (3) Business Days’ prior written notice to Lender,
any Subsidiary of Borrower may merge with (so long as Borrower remains the
surviving entity), or dissolve or liquidate into, or transfer its property to
Borrower;

(c) dispose of used, worn-out or surplus equipment in the Ordinary Course of
Business;

(d) discount or write-off overdue Accounts for collection in the Ordinary Course
of Business;

(e) sell or otherwise dispose (including cancellation of Funded Indebtedness) of
any Investment permitted under Section 8.3 in the Ordinary Course of Business;
and

(f) grant Permitted Liens.

8.5 Capital Expenditures. Without Lender’s prior consent, the Credit Parties
shall not make or incur obligations in excess of One Hundred Thousand and No/100
United States Dollars (US$100,000.00) in the aggregate for any Capital
Expenditures in any fiscal year.

8.6 Issuance of Stock. The Credit Parties shall not, either directly or
indirectly, issue or distribute any additional capital stock, membership
interest or other securities of the Credit Parties which such issuance or
distribution would cause, either directly or indirectly, a Change of Control of
any Credit Party, without the prior written consent of Lender.

 

39



--------------------------------------------------------------------------------

8.7 Distributions; Restricted Payments. The Credit Parties shall not:
(i) purchase or redeem any shares of its stock or membership interests or
declare or pay any dividends or distributions, whether in cash or otherwise, set
aside any funds for any such purpose or make any distribution to its
shareholders, make any distribution of its property or assets or make any loans,
advances or extensions of credit to, or investments in, any Persons, including,
without limitation, such Borrower’s Affiliates, officers, partners or employees,
without the prior written consent of Lender; (ii) make any payments of any
Funded Indebtedness other than as permitted hereunder; or (iii) increase the
annual salary paid to any officers of the Credit Parties as of the Closing Date.

8.8 Use of Proceeds. Neither the Credit Parties nor any of their Affiliates,
shall use any portion of the proceeds of the Loans, either directly or
indirectly, for the purpose of (i) purchasing any securities underwritten by any
Affiliate of Lender, (ii) paying or repaying any debt owed to any third party,
not in the ordinary course of business, (iii) paying any taxes owed or to be
owed by any Credit Party or (iv) paying or repaying any officer or director of
any Credit Party.

8.9 Business Activities; Change of Legal Status and Organizational Documents.
The Credit Parties shall not: (i) engage in any line of business other than the
businesses engaged in on the Closing Date and business reasonably related
thereto; (ii) change its name, Organizational Identification Number, its type of
organization, its jurisdictions of organization or other legal structure; or
(iii) permit their Articles of Incorporation, Bylaws, or other organizational
documents to be amended or modified in any way which could reasonably be
expected to adversely affect the interests of Lender.

8.10 Transactions with Affiliates. The Credit Parties shall not enter into any
transaction with any of their Affiliates, except in the Ordinary Course of
Business and upon fair and reasonable terms that are no less favorable to the
Credit Parties than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate of the Credit Parties.

8.11 Bank Accounts. The Credit Parties shall not maintain any bank, deposit or
credit card payment processing accounts with any financial institution, Payment
Processing Companies, or any other Person, for the Credit Parties or any
Affiliate of the Credit Parties, other than the Credit Parties’ respective
accounts listed in the attached Schedule 7.27, and other than the Lock Box
Account established pursuant to this Agreement. Specifically, no Credit Party
may change, modify, close or otherwise affect the Lock Box Account or any of the
other accounts listed in Schedule 7.27, without Lender’s prior written approval,
which approval may be withheld or conditioned in Lender’s sole and absolute
discretion.

 

9. AFFIRMATIVE COVENANTS.

9.1 Compliance with Regulatory Requirements. Upon demand by Lender, Borrower
shall reimburse Lender for Lender’s additional costs and/or reductions in the
amount of principal or interest received or receivable by Lender if at any time
after the date of this Agreement any law, treaty or regulation or any change in
any law, treaty or regulation or the interpretation

 

40



--------------------------------------------------------------------------------

thereof by any governmental authority charged with the administration thereof or
any other authority having jurisdiction over Lender or the Loans, whether or not
having the force of law, shall impose, modify or deem applicable any reserve
and/or special deposit requirement against or in respect of assets held by or
deposits in or for the account of the Loans by Lender or impose on Lender any
other condition with respect to this Agreement or the Loans, the result of which
is to either increase the cost to Lender of making or maintaining the Loans or
to reduce the amount of principal or interest received or receivable by Lender
with respect to such Loans. Said additional costs and/or reductions will be
those which directly result from the imposition of such requirement or condition
on the making or maintaining of such Loans.

9.2 Corporate Existence. Each Credit Party shall at all times preserve and
maintain its: (i) existence and good standing in the jurisdiction of its
organization; and (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect), and shall at all times continue as a going concern in the business
which each Credit Party are presently conducting.

9.3 Maintain Property. The Credit Parties shall at all times maintain, preserve
and keep its plants, properties and equipment, including, but not limited to,
any Collateral, in good repair, working order and condition, normal wear and
tear excepted, and shall from time to time, as the Credit Parties deem
appropriate in their reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Credit Parties
shall permit Lender to examine and inspect such plant, properties and equipment,
including, but not limited to, any Collateral, at all reasonable times upon
reasonable notice during business hours. During the continuance of any Event of
Default, Lender shall, at Borrower’s expense, have the right to make additional
inspections without providing advance notice.

9.4 Maintain Insurance. The Credit Parties shall at all times insure and keep
insured with insurance companies acceptable to Lender, all insurable property
owned by the Credit Parties which is of a character usually insured by companies
similarly situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks. Prior to
the date of the funding of any Loans under this Agreement, each Credit Party
shall deliver to Lender a certificate setting forth in summary form the nature
and extent of the insurance maintained pursuant to this Section. All such
policies of insurance must be satisfactory to Lender in relation to the amount
and term of the Obligations and type and value of the Collateral and assets of
the Credit Parties, shall identify Lender as sole/lender’s loss payee and as an
additional insured. In the event the Credit Parties fail to provide Lender with
evidence of the insurance coverage required by this Section or at any time
hereafter shall fail to obtain or maintain any of the policies of insurance
required above, or to pay any premium in whole or in part relating thereto, then
Lender, without waiving or releasing any obligation or default by the Credit
Parties hereunder, may at any time (but shall be under no obligation to so act),
obtain and maintain such policies of insurance and pay such premium and take any
other action with respect thereto, which Lender deems advisable. This insurance
coverage: (i) may, but need not, protect the Borrower’s

 

41



--------------------------------------------------------------------------------

and its Subsidiaries’ interest in such property, including, but not limited to,
the Collateral; and (ii) may not pay any claim made by, or against, the Credit
Parties in connection with such property, including, but not limited to, the
Collateral. The Credit Parties may later cancel any such insurance purchased by
Lender, but only after providing Lender with evidence that the insurance
coverage required by this Section is in force. The costs of such insurance
obtained by Lender, through and including the effective date such insurance
coverage is canceled or expires, shall be payable on demand by the Credit
Parties to Lender, together with interest at the Default Rate on such amounts
until repaid and any other charges by Lender in connection with the placement of
such insurance. The costs of such insurance, which may be greater than the cost
of insurance which Borrower may be able to obtain on their own, together with
interest thereon at the Default Rate and any other charges by Lender in
connection with the placement of such insurance may be added to the total
Obligations due and owing to the extent not paid by the Credit Parties.

9.5 Tax Liabilities.

(a) The Credit Parties shall at all times pay and discharge all property, income
and other taxes, assessments and governmental charges upon, and all claims
(including claims for labor, materials and supplies) against the Credit Parties
or any of their properties, Equipment or Inventory, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are being maintained.

(b) The Credit Parties shall be solely responsible for the payment of any and
all documentary stamps and other taxes in connection with the execution of the
Loan Documents.

9.6 ERISA Liabilities; Employee Plans. The Credit Parties shall: (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability; (ii) make contributions
to all of such Employee Plans in a timely manner and in a sufficient amount to
comply with the standards of ERISA, including the minimum funding standards of
ERISA; (iii) comply with all material requirements of ERISA which relate to such
Employee Plans; (iv) notify Lender immediately upon receipt by the Credit
Parties of any notice concerning the imposition of any withdrawal liability or
of the institution of any proceeding or other action which may result in the
termination of any such Employee Plans or the appointment of a trustee to
administer such Employee Plans; (v) promptly advise Lender of the occurrence of
any “Reportable Event” or “Prohibited Transaction” (as such terms are defined in
ERISA), with respect to any such Employee Plans; and (vi) amend any Employee
Plan that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 to the extent necessary to keep the Employee Plan
qualified, and to cause the Employee Plan to be administered and operated in a
manner that does not cause the Employee Plan to lose its qualified status.

9.7 Financial Statements. Borrower shall at all times maintain a system of
accounting capable of producing its individual and consolidated financial
statements in compliance with

 

42



--------------------------------------------------------------------------------

GAAP (provided that monthly financial statements shall not be required to have
footnote disclosure, are subject to normal year-end adjustments and need not be
consolidated), and shall furnish to Lender or its authorized representatives
such information regarding the business affairs, operations and financial
condition of the Credit Parties as Lender may from time to time request or
require, including, but not limited to:

(a) If the Revolving Loan Maturity Date is extended beyond the original term, as
soon as available, and in any event, within one hundred and five (105) days
after the close of each fiscal year, a copy of the annual audited financial
statements of Borrower, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Lender, containing an unqualified opinion of
such accountant;

(b) as soon as available, and in any event, within sixty (60) days after the
close of each fiscal quarter, a copy of the quarterly financial statements of
Borrower, including balance sheet, statement of income and retained earnings,
statement of cash flows for the fiscal year then ended, in reasonable detail,
prepared and certified as accurate in all material respects by the President or
Chief Financial Officer of Borrower;

(c) as soon as available, and in any event, within thirty (30) days following
the end of each calendar month, a copy of the financial statements of Borrower
regarding such month, including balance sheet, statement of income and retained
earnings, statement of cash flows for the month then ended, in reasonable
detail, prepared and certified as accurate in all material respects by the
President or Chief Financial Officer of Borrower;

(d) within three (3) days of receipt by any Credit Party, a copy of any and all
bank statements of such Credit Party for the month then ended;

(e) as soon as available, and in any event, within thirty (30) days following
the end of each calendar month, a copy of a variance report which shall compare
the intended use of the loan proceeds submitted at Closing pursuant to
Section 3.3(e) with the actual use of the loan proceeds set forth on the report
delivered to the Lender as of the date hereof, including explanations for
variances over or under ten percent (10%), in reasonable detail, prepared and
certified as accurate in all material respects by the President or Chief
Financial Officer of Borrower.

No change with respect to such accounting principles shall be made by Borrower
without giving prior notification to Lender. The Borrower represents and
warrants to Lender that the financial statements delivered to Lender at or prior
to the execution and delivery of this Agreement and to be delivered at all times
thereafter accurately reflect and will accurately reflect the financial
condition of the Credit Parties in all material respects. Lender shall have the
right at all times (and on reasonable notice so long as there then does not
exist any Event of Default) during business hours to inspect the books and
records of Borrower and make extracts therefrom. Borrower shall at all times
comply with all reporting requirements of the SEC to the extent applicable.

 

43



--------------------------------------------------------------------------------

The Borrower agrees to advise Lender immediately, in writing, of the occurrence
of any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.

In addition to any remedies which may be available hereunder, upon each
occurrence of Borrower’s failure to timely comply with the reporting
requirements contained in this Section, to the extent that the Facility Fee
Shares have not yet been redeemed or sold by the Lender (including any
additional Facility Fee Shares to be delivered hereunder) for an amount equal to
the Share Value, Borrower agrees to redeem in cash a portion of the Facility Fee
Shares equal to eight and thirty-three one hundredths of one percent (8.33%) of
the Share Value remaining unpaid to Lender.

9.8 Supplemental Financial Statements. Borrower shall promptly upon receipt
thereof, provide to Lender copies of interim and supplemental reports if any,
submitted to Borrower by independent accountants in connection with any interim
audit or review of the books of Borrower.

9.9 Aged Accounts/Payables Schedules. The Credit Parties shall within twenty
(20) days after the end of each calendar month, deliver to Lender an aged
schedule of the Accounts of the Credit Parties, listing the name and amount due
from each Customer and showing the aggregate amounts due from: (i) 0-30 days;
(ii) 31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120 days,
and certified as accurate by an officer of the Credit Parties. The Credit
Parties shall within twenty (20) days after the end of each calendar month,
deliver to Lender an aged schedule of the accounts payable of the Credit
Parties, listing the name and amount due to each creditor and showing the
aggregate amounts due from: (v) 0-30 days; (w) 31-60 days; (x) 61-90 days;
(y) 91-120 days; and (z) more than 120 days, and certified as accurate by an
officer of the Credit Parties.

9.10 Field Audits. The Credit Parties shall allow Lender, at Borrower’s sole
expense (no more than four (4) times a year at Two Thousand and No/100 United
States Dollars (US$2,000.00) per visit or audit, so long as no Event of Default
has occurred and is continuing), to conduct a field examination of the assets
and records of the Borrower and its Subsidiaries, the results of which must be
satisfactory to Lender in Lender’s sole and absolute discretion. The foregoing
notwithstanding, (i) from and after the occurrence and during the continuation
of an Event of Default or any event which with notice, lapse of time or both
would become an Event of Default, or (ii) in the event that the Borrower’s cash
flow indicates more than a fifteen percent (15%) reduction from the previous
month pursuant to the monthly financial statements, Lender may conduct field
examinations in its sole discretion and such costs shall be at the sole expense
of Borrower.

9.11 Security Interest Confirmation Fee. Provided that any amounts remain
outstanding under the Agreement or the Revolving Note, on the Closing Date and
April 1 of each calendar year while such amounts remain outstanding, Borrower
shall pay Lender a fee of One Thousand Two Hundred Fifty and No/100 United
States Dollars (US$1,250.00) per year for Lender to conduct annual confirmations
of its respective security interests in the Collateral.

 

44



--------------------------------------------------------------------------------

9.12 Negative EBIDTA Notice and Other Reports. Borrower shall provide prompt
written notice to Lender if the Borrower fails to comply with Sections 10.1 and
10.2 herein. In addition, Borrower shall within such period of time as Lender
may reasonably specify, deliver to Lender such other schedules and reports as
Lender may reasonably require.

9.13 Collateral Records. The Credit Parties shall keep full and accurate books
and records relating to the Collateral and shall mark such books and records to
indicate Lender’s Lien in the Collateral including, without limitation, placing
a legend, in form and content reasonably acceptable to Lender, on all Chattel
Paper created by each Credit Parties indicating that Lender has a Lien in such
Chattel Paper.

9.14 Notice of Proceedings. The Credit Parties shall, promptly, but not more
than five (5) days after knowledge thereof shall have come to the attention of
any officer or director of the Credit Parties, give written notice to Lender of
all threatened or pending actions, suits, and proceedings before any court or
governmental department, commission, board or other administrative agency which
may have a Material Adverse Effect.

9.15 Notice of Default. The Credit Parties shall, promptly, but not more than
five (5) days after the commencement thereof, give notice to Lender in writing
of the occurrence of an Event of Default or of any event which, with the lapse
of time, the giving of notice or both, would constitute an Event of Default
hereunder.

9.16 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of the Credit Parties or Affiliate, the Credit
Parties shall cause the prompt containment and/or removal of such Hazardous
Substances and the remediation and/or operation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, Credit Parties shall comply with any Federal or state judicial or
administrative order requiring the performance at any real property of the
Credit Parties of activities in response to the release or threatened release of
a Hazardous Substance. To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, the Credit Parties shall dispose of
such Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.

9.17 Subsidiaries. Any Subsidiary which is formed or acquired or otherwise
becomes a Subsidiary of the Credit Parties following the date hereof, within ten
(10) Business Days of such event, shall become an additional Credit Party
hereto, and the Credit Parties shall take any and all actions necessary or
advisable to cause said Subsidiary to execute a counterpart to this Agreement
and any and all other documents which the Lender shall require, including, but
not limited to, causing such party to execute those documents contained in
Section 3.4 hereof.

9.18 Reporting Status; Listing. So long as this Agreement remains in effect, and
for so long as Lender owns, legally or beneficially, any of the Facility Fee
Shares or other shares of Common Stock, the Borrower shall: (i) file in a timely
manner all reports required to be filed under Principal Trading Market, and, to
provide a copy thereof to the Lender promptly after such filing; (ii) if
required by the rules and regulations of the Principal Trading Market, promptly

 

45



--------------------------------------------------------------------------------

secure the listing of the Facility Fee Shares and any other shares of the
Borrower’s Common Stock issuable to Lender under any Loan Documents upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal Trading Market, and the
Borrower shall comply in all respects with the Borrower’s reporting, filing and
other obligations under the bylaws or rules of the Principal Trading Market and
Governmental Authorities, as applicable. The Borrower shall promptly provide to
Lender copies of any notices it receives from the SEC or any Principal Trading
Market, to the extent any such notices could in any way have or be reasonably
expected to have a Material Adverse Effect.

9.19 Rule 144. With a view to making available to Lender the benefits of Rule
144 under the Securities Act (“Rule 144”), or any similar rule or regulation of
the SEC that may at any time permit Lender to sell the Facility Fee Shares or
other shares of Common Stock issuable to Lender under any Loan Documents to the
public without registration, the Borrower represents and warrants that:
(i) Borrower is not an issuer defined as a “Shell Company” (as hereinafter
defined); and (ii) if Borrower has, at any time, been an issuer defined as a
“Shell Company,” Borrower has not been an issuer defined as a Shell Company for
at least six (6) months prior to the Closing Date. For the purposes hereof, the
term “Shell Company” shall mean an issuer that meets the description defined
under Rule 144. In addition, so long as Lender owns, legally or beneficially,
any securities of Borrower, Borrower shall, at its sole expense:

(a) Make, keep and ensure that adequate current public information with respect
to Borrower , as required in accordance with Rule 144, is publicly available;

(b) furnish to the Lender, promptly upon reasonable request: (A) a written
statement by Borrower that it has complied with the reporting requirements of
Rule 144; and (b) such other information as may be reasonably requested by
Lender to permit the Lender to sell any of the Facility Fee Shares or other
shares of Common Stock acquired hereunder or under the Revolving Note pursuant
to Rule 144 without limitation or restriction; and

(c) promptly at the request of Lender, give Borrower’s transfer agent (the
“Transfer Agent”) instructions to the effect that, upon the Transfer Agent’s
receipt from Lender of a certificate (a “Rule 144 Certificate”) certifying that
Lender’s holding period (as determined in accordance with the provisions of Rule
144) for any portion of the Facility Fee Shares or shares of Common Stock
issuable upon conversion of the Revolving Note which Lender proposes to sell (or
any portion of such shares which Lender is not presently selling, but for which
Lender desires to remove any restrictive legends applicable thereto) (the
“Securities Being Sold”) is not less than the required holding period pursuant
to Rule 144, and receipt by the Transfer Agent of the “Rule 144 Opinion” (as
hereinafter defined) from Borrower or its counsel (or from Lender and its
counsel as permitted below), the Transfer Agent is to effect the transfer (or
issuance of a new certificate without restrictive legends, if applicable) of the
Securities Being Sold and issue to Lender or transferee(s) thereof one or more
stock certificates representing the transferred (or re-issued) Securities Being
Sold without any restrictive legend and without recording any restrictions on
the transferability of such shares on the Transfer Agent’s books and records. In
this regard, upon Lender’s request, Borrower shall have an affirmative
obligation to cause its counsel to promptly issue to the Transfer Agent a legal
opinion providing that, based on the Rule 144 Certificate, the Securities Being
Sold may be sold pursuant to the provisions of

 

46



--------------------------------------------------------------------------------

Rule 144, even in the absence of an effective registration statement, or
re-issued without any restrictive legends pursuant to the provisions of Rule
144, even in the absence of an effective registration statement (the “Rule 144
Opinion”). If the Transfer Agent requires any additional documentation in
connection with any proposed transfer (or re-issuance) by Lender of any
Securities Being Sold, Borrower shall promptly deliver or cause to be delivered
to the Transfer Agent or to any other Person, all such additional documentation
as may be necessary to effectuate the transfer (or re-issuance) of the
Securities Being Sold and the issuance of an unlegended certificate to any such
Lender or any transferee thereof, all at Borrower’s expense. Any and all fees,
charges or expenses, including, without limitation, attorneys’ fees and costs,
incurred by Lender in connection with issuance of any such shares, or the
removal of any restrictive legends thereon, or the transfer of any such shares
to any assignee of Lender, shall be paid by Borrower, and if not paid by
Borrower, the Lender may, but shall not be required to, pay any such fees,
charges or expenses, and the amount thereof, together with interest thereon at
the highest non-usurious rate permitted by law, from the date of outlay, until
paid in full, shall be due and payable by Borrower to Lender immediately upon
demand therefor, and all such amounts advanced by the Lender shall be additional
Obligations due under this Agreement and the Revolving Note and secured under
the Loan Documents.

 

10. FINANCIAL COVENANTS.

10.1 Positive EBITDA. Commencing with the fourth fiscal quarter of 2013,
Borrower shall at all times cause a positive EBITDA to be maintained.

10.2 Revenue Covenant. Commencing with the fourth fiscal quarter of 2013, for
each calendar quarter while this Agreement remains in effect, Borrower shall
have sales revenues that are not less than seventy-five percent (75%) of the
sales revenues shown on the most recent of the Financial Statements.

10.3 Loan to Value Ratio. Commencing with the fourth fiscal quarter of 2013, at
all times, the ratio of the Revolving Loan Commitment to the value of the
Collateral, such value to be based on the financial information and
documentation delivered by the Borrower to the Lender from time to time and to
be reasonably determined by the Lender in its sole discretion, shall be no more
than 1.00 to 2.00.

 

11. EVENTS OF DEFAULT.

Borrower, following notice and a ten (10) day opportunity to cure, shall be in
default under this Agreement upon the occurrence of any of the following events
(each an “Event of Default”):

11.1 Nonpayment of Obligations. Any amount due and owing on the Revolving Note
or any of the Obligations, whether by its terms or as otherwise provided herein,
is not paid on the date such amount is due.

11.2 Misrepresentation. Any written warranty, representation, certificate or
statement of any Credit Party in this Agreement, the Loan Documents or any other
agreement with Lender shall be false or misleading in any material respect when
made or deemed made.

 

47



--------------------------------------------------------------------------------

11.3 Nonperformance. Any failure by a Credit Party to perform or default in the
performance of any covenant, condition or agreement contained in this Agreement
(not otherwise addressed in this Article 11).

11.4 Default under Loan Documents. Any failure to perform or default in the
performance by a Credit Party that continues after applicable grace and cure
periods under any covenant, condition or agreement contained in any of the other
Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference.

11.5 Default under Other Obligations. Any default by Borrower in the payment of
principal, interest or any other sum for any other obligation beyond any period
of grace provided with respect thereto or in the performance of any, other term,
condition or covenant contained in any agreement (including, but not limited to,
any capital or operating lease or any agreement in connection with the deferred
purchase price of property), the effect of which default is to cause or permit
the holder of such obligation (or the other party to such other agreement) to
cause such obligation or agreement to become due prior to its stated maturity,
to terminate such other agreement, or to otherwise modify or adversely affect
such obligation or agreement in a manner that could have a Material Adverse
Effect on Borrower. Notwithstanding anything contained in this Section 11.5 to
the contrary, a default under any Notes Payable shall not constitute a default
or Event of Default hereunder.

11.6 Assignment for Creditors. Any Credit Party makes an assignment for the
benefit of creditors, fails to pay, or admits in writing its inability to pay
its debts as they mature; or if a trustee of any substantial part of the assets
of such Credit Party is applied for or appointed, and in the case of such
trustee being appointed in a proceeding brought against such Credit Party, such
Credit Party, by any action or failure to act indicates its approval of, consent
to, or acquiescence in such appointment and such appointment is not vacated,
stayed on appeal or otherwise shall not have ceased to continue in effect within
sixty (60) days after the date of such appointment.

11.7 Bankruptcy. Any proceeding involving a Credit Party, is commenced by or
against a Credit Party under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
the federal government or any state government, and in the case of any such
proceeding being instituted against a Credit Party: (i) the Credit Party, by any
action or failure to act, indicates its approval of, consent to or acquiescence
therein; or (ii) an order shall be entered approving the petition in such
proceedings and such order is not vacated, stayed on appeal or otherwise shall
not have ceased to continue in effect within sixty (60) days after the entry
thereof.

11.8 Judgments. The entry of any judgment, decree, levy, attachment, garnishment
or other process, or the filing of any Lien against the property of a Credit
Party for an amount in excess of Fifty Thousand and No/100 United States Dollars
(US$50,000.00) and which is not fully covered by insurance and such judgment or
other process would have a Material Adverse Effect on the ability of the Credit
Party to perform under this Agreement or under Loan Documents, as determined by
Lender in its sole discretion, unless such judgment or other process shall have
been, within sixty (60) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged.

 

48



--------------------------------------------------------------------------------

11.9 Material Adverse Effect. A Material Adverse Effect shall occur.

11.10 Change in Control. Except as permitted under this Agreement, any Change in
Control shall occur; provided, however, a Change in Control shall not constitute
an Event of Default if: (i) it arises out of an event or circumstance beyond the
reasonable control of Borrower (for example, but not by way of limitation, a
transfer of ownership interest due to death or incapacity); and (ii) within
sixty (60) days after such Change in Control, Borrower provides Lender with
information concerning the identity and qualifications of the individual or
individuals who will be in Control, and such individual or individuals shall be
acceptable to Lender, in Lender’s sole discretion.

11.11 Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
Collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of Lender acting in good faith, to become unsatisfactory as to value or
character, or which causes Lender to reasonably believe that it is insecure and
that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by the Credit Parties to do any act deemed reasonably necessary by
Lender to preserve and maintain the value and collectability of the Collateral.

11.12 Adverse Change in Financial Condition. The determination in good faith by
the Lender that a material adverse change has occurred in the financial
condition or operations of any Credit Party, or the Collateral, which change
could have a Material Adverse Effect on the prospect for the Borrower to fully
and punctually realize the full benefits conferred on Lender by this Agreement,
or the prospect of repayment of all Obligations.

11.13 Adverse Change in Value of Collateral. The determination in good faith by
the Lender that the security for the Obligations is or has become inadequate.

11.14 Prospect of Payment or Performance. The determination in good faith by
Lender that the prospect for payment or performance of any of the Obligations is
impaired for any reason.

 

12. REMEDIES.

Upon the occurrence and during the continuance of an Event of Default, Lender
shall have all rights, powers and remedies set forth in the Loan Documents, in
any written agreement or instrument (other than this Agreement or the Loan
Documents) relating to any of the Obligations or any security therefor, or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, Lender may, at its option, upon the occurrence and

 

49



--------------------------------------------------------------------------------

during the continuance of an Event of Default, declare its commitments to
Borrower to be terminated and all Obligations to be immediately due and payable;
provided, however, that upon the occurrence of an Event of Default under either
Section 11.6, “Assignment for Creditors”, or Section 11.7, “Bankruptcy”, all
commitments of Lender to Borrower shall immediately terminate and all
Obligations shall be automatically due and payable, all without demand, notice
or further action of any kind required on the part of Lender. The Credit Parties
hereby waive any and all presentment, demand, notice of dishonor, protest, and
all other notices and demands in connection with the enforcement of Lender’s
rights under the Loan Documents, and hereby consent to, and waive notice of
release, with or without consideration, of the Credit Parties or of any
Collateral, notwithstanding anything contained herein or in the Loan Documents
to the contrary.

No Event of Default shall be waived by Lender, except and unless such waiver is
in writing and signed by Lender. No failure or delay on the part of Lender in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. There shall be no obligation on the part of Lender to exercise any
remedy available to Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity. Each
Credit Party agrees that in the event that a Credit Party fails to perform,
observe or discharge any of its Obligations or liabilities under this Agreement,
the Revolving Note, and other Loan Documents, or any other agreements with
Lender, no remedy of law will provide adequate relief to Lender, and further
agrees that Lender shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.

Upon the occurrence of an Event of Default, in addition to any other rights or
remedies the Lender may have under the Loan Documents or applicable law, the
Lender shall have the right, but not the obligation, to cause the Confession of
Judgment to be entered into a court of competent jurisdiction.

 

13. MISCELLANEOUS.

13.1 Obligations Absolute. None of the following shall affect the Obligations of
the Credit Parties to Lender under this Agreement or Lender’s rights with
respect to the Collateral:

(a) acceptance or retention by Lender of other property or any interest in
property as security for the Obligations;

(b) release by Lender of all or any part of the Collateral or of any party
liable with respect to the Obligations (other than Borrower);

(c) release, extension, renewal, modification or substitution by Lender of the
Revolving Note, or any note evidencing any of the Obligations; or

(d) failure of Lender to resort to any other security or to pursue the Credit
Parties or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.

 

50



--------------------------------------------------------------------------------

13.2 Entire Agreement. This Agreement and the other Loan Documents: (i) are
valid, binding and enforceable against the Credit Parties and Lender in
accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Credit Parties and
Lender. No promises, either expressed or implied, exist between the Credit
Parties and Lender, unless contained herein or in the Loan Documents. This
Agreement and the Loan Documents supersede all negotiations, representations,
warranties, commitments, offers, contracts (of any kind or nature, whether oral
or written) prior to or contemporaneous with the execution hereof.

13.3 Amendments; Waivers. No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Loan Documents, or consent
to any departure by the Credit Parties therefrom, shall in any event be
effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only for the specific purpose for
which given.

13.4 WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND FUTURE
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES MAY
HAVE AS OF THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS. THE CREDIT PARTIES WAIVE ANY IMPLIED COVENANT OF
GOOD FAITH AND RATIFY AND CONFIRM WHATEVER LENDER MAY DO PURSUANT TO THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF THIS AGREEMENT.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.

13.5 WAIVER OF JURY TRIAL. LENDER AND EACH OF THE CREDIT PARTIES, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT, THE REVOLVING NOTES, ANY LOAN DOCUMENT OR ANY
OF THE OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH LENDER AND THE CREDIT PARTIES ARE ADVERSE
PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.

13.6 MANDATORY FORUM SELECTION. ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA. THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW.

 

51



--------------------------------------------------------------------------------

13.7 Assignability. Lender may at any time assign Lender’s rights in this
Agreement, the Revolving Note, any Loan Document, the Obligations, or any part
thereof and transfer Lender’s rights in any or all of the Collateral, and Lender
thereafter shall be relieved from all liability with respect to such Collateral.
In addition, Lender may at any time sell one or more participations in the
Loans. The Credit Parties may not sell or assign this Agreement, any Loan
Document or any other agreement with Lender, or any portion thereof, either
voluntarily or by operation of law, nor delegate any of its duties of
obligations hereunder or thereunder, without the prior written consent of
Lender, which consent may be withheld in Lender’s sole and absolute discretion.
This Agreement shall be binding upon Lender and the Credit Parties and their
respective legal representatives, successors and permitted assigns. All
references herein to Borrower, Guarantors or Credit Party shall be deemed to
include any successors, whether immediate or remote. In the case of a joint
venture or partnership, the term “Borrower”, “Guarantors” or “Credit Party”
shall be deemed to include all joint venturers or partners thereof, who shall be
jointly and severally liable hereunder.

13.8 Confidentiality. Each of the parties hereto shall keep confidential any
information obtained from the other party (except information publicly available
or in such party’s domain prior to disclosure of such information from the other
party hereto, and except as required by applicable laws) and shall promptly
return to the other party all schedules, documents, instruments, work papers and
other written information without retaining copies thereof, previously furnished
by it as a result of this Agreement or in connection herewith.

13.9 Publicity. Lender shall have the right to approve, before issuance, any
press release or any other public statement with respect to the transactions
contemplated hereby; provided, however, that Borrower shall be entitled, without
the prior approval of Lender, to issue any press release or other public
disclosure with respect to such transactions required under applicable
securities or other laws or regulations. Notwithstanding the foregoing, Borrower
shall use their best efforts to consult Lender in connection with any such press
release or other public disclosure prior to its release and Lender shall be
provided with a copy thereof upon release thereof.

13.10 Binding Effect. This Agreement shall become effective upon execution by
Borrower, the Guarantors and Lender.

13.11 Governing Law. Except in the case of the Mandatory Forum Selection clause
set forth in Section 13.6 hereof, this Agreement, the Loan Documents and the
Note shall be shall be construed and interpreted in accordance with the laws of
the State of Nevada without regard to the principles of conflicts of laws.

13.12 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

52



--------------------------------------------------------------------------------

13.13 Survival of Borrower’s Representations. All covenants, agreements,
representations and warranties made by the Credit Parties herein shall,
notwithstanding any investigation by Lender, be deemed material and relied upon
by Lender and shall survive the making and execution of this Agreement and the
Loan Documents and the issuance of the Revolving Note and the Facility Fee
Shares, and shall be deemed to be continuing representations and warranties
until such time as the Credit Parties have fulfilled all of its Obligations to
Lender, and Lender has been paid in full. Lender, in extending financial
accommodations to Borrower, is expressly acting and relying on the aforesaid
representations and warranties.

13.14 Extensions of Lender’s Commitment and the Revolving Note. This Agreement
shall secure and govern the terms of any extensions or renewals of Lender’s
commitment hereunder and the Revolving Note pursuant to the execution of any
modification, extension or renewal note executed by Borrower and accepted by
Lender in its sole and absolute discretion in substitution for the Revolving
Note.

13.15 Time of Essence. Time is of the essence in making payments of all amounts
due Lender under this Agreement and in the performance and observance by the
Credit Parties of each covenant, agreement, provision and term of this
Agreement.

13.16 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

13.17 Electronic Signatures. Lender is hereby authorized to rely upon and accept
as an original any Loan Documents or other communication which is sent to Lender
by facsimile, telegraphic or other electronic transmission (each, a
“Communication”) which Lender in good faith believes has been signed by the
Credit Parties and has been delivered to Lender by a properly authorized
representative of the Credit Parties, whether or not that is in fact the case.
Notwithstanding the foregoing, Lender shall not be obligated to accept any such
Communication as an original and may in any instance require that an original
document be submitted to Lender in lieu of, or in addition to, any such
Communication.

13.18 Notices. Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) business
days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, next business morning delivery, then one (1) business day after
deposit of same in a regularly maintained receptacle of such overnight courier;
or (iii) if hand delivered, then upon hand delivery thereof to the address
indicated on or prior to 5:00 p.m., EST, on a Business Day. Any notice hand
delivered after 5:00 p.m., EST, shall be deemed delivered on the following
Business Day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be

 

53



--------------------------------------------------------------------------------

deemed to have been delivered only when the sending party has confirmed (by
reply e-mail or some other form of written confirmation) that the notice has
been received by the other party. The addresses and facsimile numbers for such
communications shall be as set forth below, unless such address or information
is changed by a notice conforming to the requirements hereof. No notice to or
demand on the Credit Parties in any case shall entitle the Credit Parties to any
other or further notice or demand in similar or other circumstances:

 

If to the Credit Parties:    3405 West Dr. Martin Luther King, Jr. Blvd.   
Suite 101    Tampa, FL 33607    Attention:    Clark Marcus    Facsimile:   
(813) 367-4707 With a copy to:    Westerman Ball Ederer Miller & Sharfstein, LLP
(which shall not constitute notice)    1201 RXR Plaza    Uniondale, NY 11556   
Attention:    Alan C. Ederer, Esq.    Facsimile:    (516) 977-3056 If to Lender:
   TCA Global Credit Master Fund, LP    1404 Rodman Street    Hollywood, FL
33020    Attention:    Robert Press    Facsimile:    (786) 323-1651 With a copy
to:    Lucosky Brookman LLP (which shall not constitute notice)    33 Wood
Avenue South, 6th Floor    Iselin, NJ 08830    Attention:    Seth A. Brookman,
Esq.    Facsimile:    (732) 395-4401

13.19 Indemnification. Each Credit Party agrees to defend, protect, indemnify
and hold harmless Lender and all of its officers, directors, employees and
agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (each, a “Lender Indemnitee” and
collectively, the “Lender Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and distributions of any kind or nature (including,
without limitation, the disbursements and the reasonable fees of counsel for
each Lender Indemnitee thereto), which may be imposed on, incurred by, or
asserted against, any Lender Indemnitee (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including, without limitation, securities, Environmental Laws and
commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this Agreement
and the Loan Documents, including, but not limited to, the making or issuance
and management of the Loans, the use or intended use of the proceeds of the
Loans, the enforcement of Lender’s rights and remedies under this Agreement, the
Loan Documents, the Revolving Note, any other

 

54



--------------------------------------------------------------------------------

instruments and documents delivered hereunder, or under any other agreement
between any Credit Party and Lender; provided, however, that the Credit Parties
shall not have any obligations hereunder to any Lender Indemnitee with respect
to matters caused by or resulting from the willful misconduct or gross
negligence of such Lender Indemnitee. To the extent that the undertaking to
indemnify set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, the Credit Parties shall satisfy such
undertaking to the maximum extent permitted by applicable law. Any liability,
obligation, loss, damage, penalty, cost or expense covered by this indemnity
shall be paid to each Lender Indemnitee on demand, and, failing prompt payment,
shall, together with interest thereon at the Default Rate from the date incurred
by each Lender Indemnitee until paid by Borrower, be added to the Obligations of
the Credit Parties and be secured by the Collateral. The provisions of this
Section shall survive the satisfaction and payment of the other Obligations and
the termination of this Agreement.

13.20 Release. In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Credit Parties hereby agree to fully, finally and forever release and forever
discharge and covenant not to sue Lender, and/or and its parent companies,
subsidiaries, affiliates, divisions, and their respective attorneys, officers,
directors, agents, shareholders, members, employees, predecessors, successors,
assigns, personal representatives, partners, heirs and executors from any and
all debts, fees, attorneys’ fees, liens, costs, expenses, damages, sums of
money, accounts, bonds, bills, covenants, promises, judgments, charges, demands,
claims, causes of action, suits, liabilities, expenses, obligations or contracts
of any kind whatsoever, whether in law or in equity, whether asserted or
unasserted, whether known or unknown, fixed or contingent, under statute or
otherwise, from the beginning of time through the Closing Date, including,
without limiting the generality of the foregoing, any and all claims relating to
or arising out of any financing transactions, credit facilities, debentures,
security agreements, and other agreements including, without limitation, each of
the Loan Documents, entered into by the Credit Parties with Lender and any and
all claims that the Credit Parties does not know or suspect to exist, whether
through ignorance, oversight, error, negligence, or otherwise, and which, if
known, would materially affect their decision to enter into this Agreement or
the related Loan Documents.

13.21 Interpretation. If any provision in this Agreement requires judicial or
similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

13.22 Compliance with Federal Law. The Credit Parties shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls a Credit Party
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or
any other similar lists from any government, foreign or national; (ii) not use
or permit the use of the proceeds of the Loans to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, or any other similar national or foreign governmental
regulations; and (iii) comply, and cause each of such

 

55



--------------------------------------------------------------------------------

Credit Party’s Subsidiaries to comply, with all applicable Lender Secrecy Act
(“BSA”) laws and regulations, as amended. As required by federal law and
Lender’s policies and practices, Lender may need to obtain, verify and record
certain customer identification information and documentation in connection with
opening or maintaining accounts or establishing or continuing to provide
services.

13.23 Non-U.S. Status. THE LENDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED
IN THE UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD
THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS.
THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY
U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE
UNITED STATES INCOME TAX LAW.

[ signature page follows ]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Credit
Agreement as of the date first above written.

 

BORROWER: COMPREHENSIVE CARE CORPORATION By:  

/s/ Clark Marcus

Name:   Clark Marcus Title:   Chief Executive Officer LENDER: TCA GLOBAL CREDIT
MASTER FUND, LP By:   TCA Global Credit Fund GP, Ltd. Its:   General Partner By:
 

/s/ Robert Press

Name:   Robert Press Title:   Director

[ signature page 1 of 4 ]

 

57



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT

The undersigned, referred to in the foregoing senior secured revolving credit
facility agreement as a guarantor, hereby consents and agrees to said senior
secured revolving credit facility agreement and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said senior secured revolving
credit facility agreement to the same extent as if the undersigned were a party
to said senior secured revolving credit facility agreement.

 

GUARANTOR: COMPREHENSIVE BEHAVIORAL CARE, INC. By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer CORE CORPORATE
CONSULTING GROUP, INC. By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer COMPREHENSIVE CARE
BENEFITS, INC. By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer COMPREHENSIVE CARE
INTEGRATION, INC. By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer

[ signature page 2 of 4 ]

 

58



--------------------------------------------------------------------------------

COMPREHENSIVE BEHAVIORAL CARE OF CONNECTICUT, INC. By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer HEALTHCARE MANAGEMENT
SERVICES, INC. By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer COMPCARE OF
PENNSYLVANIA, INC. By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer COMPCARE IPA, INC. By:
 

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer COMPCARE PHARMACY
SOLUTIONS, INC. By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer COMPCARE WEST, INC. By:
 

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer

[ signature page 3 of 4 ]

 

59



--------------------------------------------------------------------------------

BEHAVIORAL HEALTHCARE MANAGEMENT, INC. By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer COMPCARE OF SOUTH
CAROLINA, INC. By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer COMPCARE OF UTAH, INC.
By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer COMPREHENSIVE DISEASE
MANAGEMENT, INC. By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer COMPREHENSIVE
INNOVATIONS INSTITUTE By:  

/s/ Clark A. Marcus

Name:   Clark A. Marcus Title:   Chief Executive Officer

[ signature page 4 of 4 ]

 

60